Exhibit 10.1

EXECUTION COPY

 

 

LOGO [g91670ex101cov.jpg]

CREDIT AGREEMENT

Dated as of

May 18, 2010

Among

CHART INDUSTRIES, INC.

CHART INDUSTRIES LUXEMBOURG S.À R.L.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

RBS CITIZENS, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION and WELLS

FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

BANK OF AMERICA, N.A.

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.

as Sole Bookrunner and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS SECTION 1.01.   

Defined Terms

   1 SECTION 1.02.   

Terms Generally

   34 SECTION 1.03.   

Effectuation of Transfers

   34 SECTION 1.04.   

Status of Obligations

   34 ARTICLE II THE CREDITS SECTION 2.01.   

Commitments

   35 SECTION 2.02.   

Loans and Borrowings

   35 SECTION 2.03.   

Requests for Borrowings

   36 SECTION 2.04.   

Swingline Loans

   37 SECTION 2.05.   

Letters of Credit

   38 SECTION 2.06.   

Funding of Borrowings

   42 SECTION 2.07.   

Interest Elections

   43 SECTION 2.08.   

Termination and Reduction of Commitments

   44 SECTION 2.09.   

Repayment of Loans; Evidence of Debt

   45 SECTION 2.10.   

Repayment of Term Loans and Revolving Facility Loans

   45 SECTION 2.11.   

Prepayment of Loans

   47 SECTION 2.12.   

Fees

   47 SECTION 2.13.   

Interest

   48 SECTION 2.14.   

Alternate Rate of Interest

   49 SECTION 2.15.   

Increased Costs

   49 SECTION 2.16.   

Break Funding Payments

   51 SECTION 2.17.   

Taxes

   51 SECTION 2.18.   

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   52 SECTION 2.19.   

Mitigation Obligations; Replacement of Lenders

   54 SECTION 2.20.   

Increase in Revolving Facility Commitments and/or Term Loan Commitments

   55 SECTION 2.21.   

Illegality

   56 SECTION 2.22.   

Determination of Dollar Amounts

   57 SECTION 2.23.   

Defaulting Lenders

   57 SECTION 2.24.   

Liability of Foreign Borrower

   58 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01.   

Organization; Powers

   59 SECTION 3.02.   

Authorization

   59 SECTION 3.03.   

Enforceability

   60 SECTION 3.04.   

Governmental Approvals

   60 SECTION 3.05.   

Financial Statements

   60 SECTION 3.06.   

No Material Adverse Effect

   60 SECTION 3.07.   

Title to Properties; Possession Under Leases

   60 SECTION 3.08.   

Litigation; Compliance with Laws

   61 SECTION 3.09.   

Federal Reserve Regulations

   62 SECTION 3.10.   

Investment Company Act

   62 SECTION 3.11.   

Use of Proceeds

   62

 

i



--------------------------------------------------------------------------------

SECTION 3.12.   

Tax Returns

   62 SECTION 3.13.   

No Material Misstatements

   62 SECTION 3.14.   

Employee Benefit Plans

   63 SECTION 3.15.   

Environmental Matters

   63 SECTION 3.16.   

Mortgages

   64 SECTION 3.17.   

Location of Real Property

   64 SECTION 3.18.   

Solvency

   64 SECTION 3.19.   

Labor Matters

   65 SECTION 3.20.   

Insurance

   65 ARTICLE IV CONDITIONS OF LENDING SECTION 4.01.   

Closing Date

   65 SECTION 4.02.   

All Credit Events

   66 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01.   

Existence; Businesses and Properties

   67 SECTION 5.02.   

Insurance

   68 SECTION 5.03.   

Taxes

   69 SECTION 5.04.   

Financial Statements, Reports, etc

   69 SECTION 5.05.   

Litigation and Other Notices

   71 SECTION 5.06.   

Compliance with Laws

   71 SECTION 5.07.   

Maintaining Records; Access to Properties and Inspections

   71 SECTION 5.08.   

Use of Proceeds

   72 SECTION 5.09.   

Compliance with Environmental Laws

   72 SECTION 5.10.   

Further Assurances

   72 SECTION 5.11.   

Fiscal Year

   73 SECTION 5.12.   

[Intentionally Omitted]

   73 SECTION 5.13.   

Proceeds of Certain Dispositions

   73 SECTION 5.14.   

Post-Closing Matters

   73 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01.   

Indebtedness

   74 SECTION 6.02.   

Liens

   76 SECTION 6.03.   

Sale and Lease-Back Transactions

   79 SECTION 6.04.   

Investments, Loans and Advances

   79 SECTION 6.05.   

Mergers, Consolidations, Sales of Assets and Acquisitions

   81 SECTION 6.06.   

Dividends and Distributions

   83 SECTION 6.07.   

Transactions with Affiliates

   84 SECTION 6.08.   

Business of the Company and the Subsidiaries

   85 SECTION 6.09.   

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc

   86 SECTION 6.10.   

Capital Expenditures

   87 SECTION 6.11.   

Interest Coverage Ratio

   87 SECTION 6.12.   

Leverage Ratio

   88 SECTION 6.13.   

Swap Agreements

   88 SECTION 6.14.   

Designated Senior Debt

   88

 

ii



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT SECTION 7.01.   

Events of Default

   88 SECTION 7.02.   

Exclusion of Immaterial Subsidiaries

   90 ARTICLE VIII THE ADMINISTRATIVE AGENT ARTICLE IX MISCELLANEOUS SECTION
9.01.   

Notices

   95 SECTION 9.02.   

Survival of Agreement

   95 SECTION 9.03.   

Binding Effect

   96 SECTION 9.04.   

Successors and Assigns

   96 SECTION 9.05.   

Expenses; Indemnity

   99 SECTION 9.06.   

Right of Set-off

   100 SECTION 9.07.   

Applicable Law

   101 SECTION 9.08.   

Waivers; Amendment

   101 SECTION 9.09.   

Interest Rate Limitation

   103 SECTION 9.10.   

Entire Agreement

   103 SECTION 9.11.   

WAIVER OF JURY TRIAL

   103 SECTION 9.12.   

Severability

   103 SECTION 9.13.   

Counterparts

   104 SECTION 9.14.   

Headings

   104 SECTION 9.15.   

Jurisdiction; Consent to Service of Process

   104 SECTION 9.16.   

Confidentiality

   104 SECTION 9.17.   

[Intentionally Omitted]

   105 SECTION 9.18.   

Release of Liens and Guarantees

   105 SECTION 9.19.   

U.S. Patriot Act

   105 SECTION 9.20.   

Judgment

   105 SECTION 9.21.   

Termination or Release

   106 SECTION 9.22.   

Pledge and Guarantee Restrictions

   106 ARTICLE X COMPANY GUARANTEE

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Administrative Questionnaire Exhibit C-1    Form of Borrowing Request Exhibit
C-2    Form of Swingline Borrowing Request Exhibit D    Form of Mortgage Exhibit
E    Form of Collateral Agreement Exhibit F    Form of Solvency Certificate
Exhibit H-1    Form of Revolving Note Exhibit H-2    Form of Term Note Exhibit I
   List of Closing Documents Schedule 1.01(a)    Mandatory Cost Schedule 1.01(b)
   Certain Subsidiaries Schedule 2.01    Commitments

 

iii



--------------------------------------------------------------------------------

Schedule 2.05    Existing Letters of Credit Schedule 3.01    Organization and
Good Standing Schedule 3.04    Governmental Approvals Schedule 3.07(e)   
Condemnation Proceedings Schedule 3.07(g)    Subsidiaries Schedule 3.08(a)   
Litigation Schedule 3.08(b)    Violations Schedule 3.12    Taxes Schedule 3.15
   Environmental Matters Schedule 3.17(a)    Owned Real Property Schedule
3.17(b)    Leased Real Property Schedule 3.19    Labor Matters Schedule 3.20   
Insurance Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04
   Investments Schedule 6.07    Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 18, 2010 (this “Agreement”), among CHART
INDUSTRIES, INC., a Delaware corporation, CHART INDUSTRIES LUXEMBOURG S.À R.L.,
a private limited liability company (société à responsabilité limitée),
incorporated under the laws of Luxembourg, with a share capital amounting to EUR
795,550.00, having its registered office at 19, rue Eugène Ruppert, L-2453
Luxembourg and registered with the Luxembourg Trade and Companies Register under
number B 148.907, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A. as Administrative Agent, RBS CITIZENS, NATIONAL ASSOCIATION, U.S.
BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION as
Co-Syndication Agents and BANK OF AMERICA, N.A. as Documentation Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next  1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.

“Administrative Agent” shall mean JPMorgan (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Agreed Currencies” shall mean (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen, and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a) result in any breach of corporate benefit, financial assistance, capital
preservation, fraudulent preference, thin capitalization rules, retention of
title claims or any other law or regulation (or analogous restriction) of the
jurisdiction of organization of such Person;

(b) result in any risk to the officers of such Person of contravention of their
fiduciary duties and/or of civil or criminal liability;

(c) result in costs (tax, administrative or otherwise) that are materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee;

(d) result in a breach of a material agreement binding on such Person that may
not be amended or otherwise modified using commercially reasonable efforts to
avoid such breach; or

(e) result in a Lien being granted over assets, the acquisition of which was
financed from a subsidy or payments, the terms of which prohibit any assets
acquired with such subsidy or payment being used as collateral.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO
Rate for a one (1) month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Margin” shall mean, for any day with respect to any Eurocurrency
Loan that is a Revolving Facility Loan or Term Loan and any ABR Loan that is a
Revolving Facility Loan or Term Loan, and with respect to the Commitment Fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

 

    

Leverage Ratio:

  

Eurocurrency

Spread

   

ABR
Spread

   

Commitment
Fee Rate

 

Category 1:

   < 0.25 to 1.00    2.00 %    1.00 %    0.300 % 

Category 2:

  

³ 0.25 to 1.00 but

< 0.50 to 1.00

   2.25 %    1.25 %    0.325 % 

Category 3:

  

³ 0.50 to 1.00 but

< 1.00 to 1.00

   2.50 %    1.50 %    0.350 % 

 

2



--------------------------------------------------------------------------------

Category 4:

  

³ 1.00 to 1.00 but

< 1.50 to 1.00

   2.75 %    1.75 %    0.375 % 

Category 5:

  

³ 1.50 to 1.00 but

< 2.25 to 1.00

   3.00 %    2.00 %    0.425 % 

Category 6:

  

³ 2.25 to 1.00 but

< 2.75 to 1.00

   3.25 %    2.25 %    0.450 % 

Category 7:

   ³ 2.75 to 1.00    3.50 %    2.50 %    0.500 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based upon the
consolidated financial information of the Company and its Subsidiaries delivered
pursuant to Section 5.04(a) or (b) and (2) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
until the Trigger Date, the Leverage Ratio shall be deemed to be in Category 4
(unless such consolidated financial information demonstrates that Category 5, 6
or 7 should have been applicable during such period, in which case such other
Category shall be deemed to be applicable during such period); provided further
that the Leverage Ratio shall be deemed to be in Category 7 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Company fails to deliver the consolidated financial information when required to
be delivered pursuant to Section 5.04(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
information is delivered.

“Applicable Percentage” shall mean, with respect to any Lender, (a) with respect
to Revolving Facility Loans, Revolving L/C Exposure or Swingline Loans, the
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Facility Commitment and the denominator of which is the aggregate Revolving
Facility Commitments of all Revolving Facility Lenders (if the Revolving
Facility Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Facility Commitments most recently
in effect, giving effect to any assignments); provided that in the case of
Section 2.23 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Facility Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding amount of the
Term Loans of all Term Lenders.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds U.S.$10.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Company or any Subsidiary to any Person other than the Company or any Subsidiary
to the extent otherwise permitted hereunder of any asset or group of related
assets (other than inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business) in one or a series of related
transactions, the Net Proceeds from which exceed U.S.$10.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Company (if required by

 

3



--------------------------------------------------------------------------------

such assignment and acceptance), in the form of Exhibit A or such other form as
shall be approved by the Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Maturity Date and in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings, and Letters of Credit, the date of termination of the
Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Banking Services” shall mean each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” shall mean any and all obligations of the Company
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” shall mean the Company and the Foreign Borrower.

“Borrowing” shall mean (a) Revolving Facility Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan made on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (c) a Swingline Loan.

“Borrowing Minimum” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Multiple” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the relevant Agreed Currency in the London interbank
market or the principal financial center of such Agreed Currency (and, if the
Borrowings or L/C Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection

 

4



--------------------------------------------------------------------------------

are denominated in euro, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payments in
euro).

“Calculation Period” shall mean, as of any date of determination, the period of
four (4) consecutive fiscal quarters ending on such date or, if such date is not
the last day of a fiscal quarter, ending on the last day of the fiscal quarter
of the Company most recently ended prior to such date.

“Capital Expenditures” shall mean, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person; provided, however, that Capital Expenditures for the Company and
its Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of the Borrower after the Closing Date or with funds that would
have constituted Net Proceeds under clause (a) of the definition of the term
“Net Proceeds” (but that will not constitute Net Proceeds as a result of the
first proviso to such clause (a)),

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Company and the
Subsidiaries within twelve (12) months of receipt of such proceeds,

(c) interest capitalized in accordance with GAAP during such period,

(d) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Company or any
Subsidiary) and for which neither the Company nor any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period),

(e) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition, or

(h) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, the Company or any Subsidiary,
including such fees paid in connection with the Transactions, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements
and (d) cash interest income of the Company and its Subsidiaries for such
period; provided that Cash Interest Expense shall exclude any one-time financing
fees paid in connection with the Transactions or any amendment of this Agreement
or upon entering into a Permitted Receivables Financing.

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of the Foreign Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any written request,
guideline or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Governmental Authority made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean May 18, 2010, and “Closing” shall mean the date on
which the conditions specified in Section 4.01 are satisfied (or waived in
accordance with Section 9.08).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, substantially in
the form of Exhibit E, among the Company, each Subsidiary Loan Party and the
Administrative Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

6



--------------------------------------------------------------------------------

(a) on the Closing Date, the Administrative Agent shall have received from the
Company and each Subsidiary Loan Party a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person;

(b) on the Closing Date, the Administrative Agent shall have received a pledge
over all the issued and outstanding Equity Interests of (i) each Subsidiary Loan
Party directly owned on the Closing Date by any Domestic Loan Party, and
(ii) each other Material Subsidiary directly owned on the Closing Date by any
Domestic Loan Party, provided, that (x) with respect to the Foreign Borrower,
the Administrative Agent shall have received a pledge over all the issued and
outstanding Equity Interests of the Foreign Borrower on or before the date that
is thirty (30) days after the Closing Date and (y) with respect to any Material
Subsidiary subject to this clause (ii) which is a Foreign Subsidiary, the
Administrative Agent shall have received a pledge over all the issued and
outstanding Equity Interests of such Foreign Subsidiary on or before the date
that is one hundred twenty (120) days after the Closing Date, except, in each
case, to the extent that a pledge of such Equity Interests is not permitted
under Section 9.22; and the Administrative Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(d) after the Closing Date and within the time period set forth in
Section 5.10(c), all the outstanding Equity Interests directly owned by a
Domestic Loan Party of any Person that becomes (i) a Subsidiary Loan Party or
(ii) a Material Subsidiary after the Closing Date, shall have been pledged
pursuant to the Collateral Agreement, as applicable to the extent permitted
under Section 9.22, and the Administrative Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank or shall have otherwise received a pledge over such Equity
Interests;

(e) all Indebtedness of the Company and each Subsidiary having an aggregate
principal amount in excess of U.S.$10.0 million (other than intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Company and the Subsidiaries) that is owing to
any Domestic Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(g) each Domestic Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder and the performance of its obligations
thereunder; and

 

7



--------------------------------------------------------------------------------

(h) the Administrative Agent shall receive from the applicable Domestic Loan
Parties the following documents and instruments relating to Material Real
Property located in the United States that constitutes Collateral on the dates
specified below:

(i) with respect to each Material Real Property located in the United States,
within ninety (90) days following the Closing Date, in the case of such Material
Real Property, and on the date specified in Section 5.10, in the case of such
after-acquired Material Real Property, a Mortgage duly authorized and executed,
in form for recording in the recording office of each jurisdiction where such
Material Real Property or such after-acquired Material Real Property to be
encumbered thereby is situated, in favor of the Administrative Agent, for its
benefit and the benefit of the Secured Parties, together with such other
instruments as shall be necessary or appropriate (in the reasonable judgment of
the Administrative Agent) to create a Lien under applicable law, all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, which Mortgage and other instruments shall be effective to create and/or
maintain a first priority Lien on such Material Real Property or such
after-acquired Material Real Property, as the case may be, subject to no Liens
other than Prior Liens and Permitted Encumbrances applicable to such Material
Real Property or such after-acquired Material Real Property, as the case may be;

(ii) within ninety (90) days following the Closing Date, with respect to each
Material Real Property located in the United States, policies or certificates of
insurance of the type required by Section 5.02;

(iii) within ninety (90) days following the Closing Date (to the extent not
already provided at the Closing Date), with respect to each Material Real
Property located in the United States, UCC, judgment and tax Lien searches (in
each case to the extent the same exists in the relevant jurisdiction) in form
and substance satisfactory to Administrative Agent;

(iv) within ninety (90) days following the Closing Date, evidence reasonably
acceptable to Administrative Agent of payment by Company of all title insurance
premiums, search and examination charges, mortgage, filing and recording taxes,
fees and related charges required for the recording of the Mortgages and
issuance of the loan title insurance policies referred to in clause (v) below;

(v) within ninety (90) days following the Closing Date, with respect to each
Material Real Property located in the United States, a fully paid loan policy of
title insurance (or marked up commitment having the same effect of a loan title
insurance policy) or a binding commitment from the Title Company to issue such
loan title insurance each in the form approved by the Administrative Agent
insuring the Lien of the Mortgage encumbering such Material Real Property as a
valid first priority Lien (subject to this paragraph (h)) on the Material Real
Property and fixtures described therein. Each loan policy of title insurance (or
marked up commitment having the same effect of a loan title insurance policy)
shall be in an amount reasonably satisfactory to the Administrative Agent and
shall (a) be issued by the Title Company, (b) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to Administrative Agent and available in such
jurisdictions, (c) have been supplemented by such endorsements or affirmative
insurance as shall be reasonably requested by Administrative Agent and shall be
available in the applicable jurisdiction at commercially reasonable rates
(including, without limitation, endorsements on matters

 

8



--------------------------------------------------------------------------------

relating to usury, first loss, last dollar, zoning (or PZR report), revolving
credit, doing business, variable rate, address, separate tax lot, subdivision,
tie in or cluster, contiguity, road access and so-called comprehensive coverage
over covenants and restrictions), (d) include such affidavits and instruments of
indemnifications by Company and the applicable Subsidiary as shall be reasonably
required to induce the Title Company to issue the loan policy or policies (or
commitment) and endorsements contemplated in this paragraph and (e) contain no
exceptions to title other than exceptions for Prior Liens, Permitted
Encumbrances and other exceptions reasonably acceptable to Administrative Agent.
With respect to the legal descriptions attached to the Mortgages encumbering the
Material Real Properties insured by the loan policies of title insurance
described by this clause (v), in the event the Administrative Agent determines
that any Mortgage does not include all of the real property which is owned by
Company or a Material Subsidiary at that particular site, then upon written
notice of the Administrative Agent, Company or its Material Subsidiary shall
execute and deliver (at the sole cost and expense of Company) all necessary
documentation, including without limitation an amendment to the applicable
Mortgage, to cause the unencumbered portion of said real property to be included
in such Mortgage;

(vi) within ninety (90) days following the Closing Date, American Land Title
Association/American Congress of Surveying and Mapping form surveys for each
Material Real Property for which all necessary fees (where applicable) have been
paid or will be paid in the ordinary course, and dated a date reasonably
acceptable to the Administrative Agent, certified to the Administrative Agent,
the Title Company and the Company and/or appropriate Subsidiary in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the states in which the Material Real Property
described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent; and

(vii) within ninety (90) days following the Closing Date, with respect to each
Material Real Property located in the United States, all such other items as
shall be reasonably necessary in the opinion of counsel to the Lenders to create
a valid and perfected first priority mortgage Lien on such Material Real
Property subject only to Permitted Encumbrances and Prior Liens. Without
limiting the generality of the foregoing, the Administrative Agent shall have
received, on behalf of itself, the Lenders and the Issuing Bank within ninety
(90) days following the Closing Date, opinions of local counsel for the Domestic
Loan Parties in states in which the Material Real Properties are located, with
respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent.

(i) the Company shall use commercially reasonable efforts to deliver to the
Administrative Agent, within ninety (90) days following the Closing Date,
mortgage release instruments in form and substance reasonably satisfactory to
the Administrative Agent evidencing the release as of the Closing Date of all
Liens in favor of Citibank North America, Inc. on Real Property of the Company
and its Subsidiaries in respect of Indebtedness being repaid on the Closing
Date; and

 

9



--------------------------------------------------------------------------------

(j) with respect to (A) each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date to a later date acceptable to the
Administrative Agent and (B) each pledge of the Equity Interests of the Foreign
Borrower or any other Foreign Subsidiary, such pledge shall be effected pursuant
to such foreign law governed documents (accompanied by customary corporate
authorization and legal opinions) as are reasonably requested by the
Administrative Agent.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Loan Commitment, (b) with respect to the Swingline
Lender, its Swingline Commitment and (c) with respect to the Issuing Bank, its
Letter of Credit Commitment, as applicable.

“Company” shall mean Chart Industries, Inc., a Delaware corporation.

“Computation Date” shall have the meaning assigned to such term in Section 2.22.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn) and Indebtedness in
respect of the deferred purchase price of property or services of the Company
and its Subsidiaries determined on a consolidated basis on such date plus any
Receivables Net Investment.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Company
and its Subsidiaries determined on a consolidated basis on such date minus cash
and Permitted Investments of the Company and its Subsidiaries on such date in
excess of U.S.$20.0 million.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided, however, that

(i) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, relocation
expenses and other restructuring expenses, benefit plan curtailment expenses,
bankruptcy reorganization claims, settlement and related expenses and fees,
expenses or charges related to any offering of Equity Interests of such Person,
any Investment, acquisition or Indebtedness permitted to be incurred hereunder
(in each case, whether or not successful), including all fees, expenses and
charges related to the Transactions), in each case, shall be excluded; provided,
that with respect to each nonrecurring item, such Person shall have delivered to
the Administrative Agent an officers’ certificate specifying and quantifying
such item and stating that such item is a nonrecurring item,

(ii) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Company) shall be excluded,

 

10



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of indebtedness (including obligations under Swap Agreements) shall be excluded,

(v) (A) the Net Income for such period of any Person that is not a subsidiary of
such Person (unless such Person is required to be consolidated with the Company
pursuant to Accounting Standards Codification 810-10 (previously referred to as
Statement of Financial Accounting Standard 167)), or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent Person or a subsidiary thereof in
respect of such period and (B) the Net Income for such period shall include any
dividend, distribution or other payment in respect of equity paid in cash by
such Person in excess of the amounts included in clause (A),

(vi) the Net Income for such period of any subsidiary (that is not a Loan Party)
of such Person shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
subsidiary or its stockholders or members, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived
(provided that the net loss of any such subsidiary shall be included to the
extent funds are disbursed by such Person or any other subsidiary of such Person
in respect of such loss and that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such subsidiary
to the Company or another Subsidiary in respect of such period to the extent not
already included therein),

(vii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(viii) any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income, shall be excluded,

(ix) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(x) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment and intangibles and other long-lived
assets) shall be excluded,

(xi) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options, any
restricted stock plan or other rights to officers, directors and employees of
such Person or any of its subsidiaries shall be excluded, and

(xii) Consolidated Net Income for any Person shall be reduced by any cash
payments made during such period in respect of the items described in clauses
(viii), (x) and (xi) above subsequent to the fiscal quarter in which the
relevant non-cash amount was incurred.

 

11



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Company as of
such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agent” means each of RBS Citizens, National Association, U.S.
Bank National Association and Wells Fargo Bank, National Association in its
capacity as co-syndication agent for the credit facility evidenced by this
Agreement.

“Credit Event” shall mean a Borrowing, the issuance of a Letter of Credit, an
L/C Disbursement or any of the foregoing.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder unless such failure to fund is based on
such Lender’s good faith determination that the conditions precedent to such
funding under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination, (b) notified
the Company, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations (i) under this
Agreement or (ii) under other agreements in which it is obligated to extend
credit, unless, in the case of this clause (ii), such obligation is subject to a
good faith dispute, (c) failed, within three (3) Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a Governmental Authority or an instrumentality thereof.

“Documentation Agent” means Bank of America, N.A. in its capacity as
documentation agent for the credit facility evidenced by this Agreement.

 

12



--------------------------------------------------------------------------------

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.22.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Loan Party” shall mean each Loan Party other than the Foreign
Borrower.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Company and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (x) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits, losses or capital of the
Company and its Subsidiaries for such period to the extent that such provision
for taxes was deducted in calculating Consolidated Net Income; adjusted for the
tax effect of all adjustments made to Consolidated Net Income),

(ii) Interest Expense of the Company and its Subsidiaries for such period (net
of interest income of the Company and its Subsidiaries for such period),

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles and deferred financing fees) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting on
the Company and its Subsidiaries for such period,

(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Company shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense or charge and stating that such expense or charge
is a restructuring charge,

(v) any other non-cash charges,

(vi) equity earnings losses in Affiliates unless funds have been disbursed to
such Affiliates by the Company or any Subsidiary of the Company,

(vii) other non-operating expenses,

(viii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,

(ix) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods, and

 

13



--------------------------------------------------------------------------------

(x) transaction costs and similar amounts that would be required to be expensed
as a result of the application of SFAS No. 141(R);

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclause (i) of this clause (b) increased such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

(i) non-cash items increasing Consolidated Net Income of the Company and its
Subsidiaries for such period (but excluding any such items which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer
required).

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna, the
workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any Hazardous
Material.

“Environmental Law” shall mean, collectively, all federal, state, local or
foreign laws, including common law, ordinances, regulations, rules, codes,
orders, judgments or other requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health, or natural resource damages, and
(b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

14



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Company, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA; (e) the receipt by the Company, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, or the occurrence of any event or condition which could
be reasonably be expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the incurrence
by the Company, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company, a
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to the Company or Subsidiary.

“euro” and/or “EUR” shall mean the single currency of the participating member
states of the EU.

“Eurocurrency”, when used in reference to a currency shall mean an Agreed
Currency and when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Rate” shall mean, on any day, with respect to any Foreign Currency,
the rate at which such Foreign Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to

 

15



--------------------------------------------------------------------------------

such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(o)).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income or net profits by the
United States of America or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office (or other fixed place of
business) is located or, in the case of any Lender or the Issuing Bank, in which
its applicable lending office is located or any jurisdiction in which such
recipient is otherwise engaged in a trade or business as a result of
transactions unrelated to the Loan Documents (except to the extent such tax is
imposed because of a connection between a Loan Party and the jurisdiction
imposing the tax), (b) any branch profits tax or any similar tax that is imposed
by any jurisdiction described in clause (a) above and (c) other than in the case
of an assignee pursuant to a request by such Loan Party under Section 2.19(b),
any withholding tax imposed by the United States or by the jurisdiction under
the laws of which such Loan Party is organized or in which its principal office
(or other fixed place of business) is located that is in effect and would apply
to amounts payable hereunder to such Lender or the Issuing Bank or other
recipient at the time such Lender or the Issuing Bank or other recipient becomes
a party to any Loan Document (or designates a new lending office), except to the
extent that such Lender or the Issuing Bank or other recipient (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.17(a) or Section 2.17(c), and (d) any
withholding taxes attributable to such Lender’s or such other recipient’s
failure (other than as a result of a Change in Law) to comply with
Section 2.17(e); provided, however, that the term “Excluded Taxes” shall not
include any taxes that are imposed or otherwise due as a result of any action
undertaken by one or more of the Administrative Agent, such Lender or the
Issuing Bank to collect funds due hereunder or under any other Loan Document or
enforce or exercise its rights or pursue any remedy provided hereunder or under
any other Loan Document.

“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are two (2) Facilities, i.e., the Term Loan Facility and
the Revolving Facility.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next  1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next  1/100 of 1%)

 

16



--------------------------------------------------------------------------------

of the quotations for the day of such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean that certain Fee Letter dated March 19, 2010 by and
among the Company, the Administrative Agent and J.P. Morgan Securities Inc., as
amended, restated, supplemented or otherwise modified from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, Treasurer, Assistant Treasurer or Controller of such Person.

“Foreign Borrower” shall mean Chart Industries Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated under
the laws of Luxembourg, with a share capital amounting to EUR 795,550.00, having
its registered office at 19, rue Eugène Ruppert, L-2453 Luxembourg and
registered with the Luxembourg Trade and Companies Register under number B
148.907.

“Foreign Borrower Sublimit” shall mean U.S.$40.0 million.

“Foreign Borrower Exposure” shall have the meaning assigned to such term in
Section 2.11(b).

“Foreign Borrower Insolvency Event” shall mean (i) a situation of (cessation de
paiements) and absence of access to credit (credit ébranlé) within the meaning
of Article 437 of the Luxembourg Commercial Code, (ii) insolvency proceedings
(faillite) within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code or any other insolvency proceedings pursuant to the Council Regulation (EC)
N° 1346/2000 of 29 May 2000 on insolvency proceedings, (iii) controlled
management (gestion contrôlée) within the meaning of the grand ducal regulation
of 24 May 1935 on controlled management, (iv) voluntary arrangement with
creditors (concordat préventif de faillite) within the meaning of the law of
14 April 1886 on arrangements to prevent insolvency, as amended, (v) suspension
of payments (sursis de paiement) within the meaning of Articles 593 ff. of the
Luxembourg Commercial Code, (vi) voluntary or compulsory winding-up pursuant to
the law of 10 August 1915 on commercial companies, as amended or (vii) the
appointment of an ad hoc director (administrateur proviso ire) by a court in
respect of the Foreign Borrower or a substantial part of its assets.

“Foreign Currencies” shall mean Agreed Currencies other than Dollars.

“Foreign Currency Exposure” shall have the meaning assigned to such term in
Section 2.11(b).

“Foreign Currency L/C Exposure” shall mean, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all L/C Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency.

“Foreign Currency Sublimit” shall mean U.S.$40.0 million.

 

17



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia and any Subsidiary of a Foreign
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease

 

18



--------------------------------------------------------------------------------

Obligations of such Person, (g) all payments that such Person would have to make
in the event of an early termination, on the date Indebtedness of such Person is
being determined in respect of outstanding Swap Agreements (such payments in
respect of any Swap Agreement with a counterparty being calculated net of
amounts owing to such Person by such counterparty in respect of other Swap
Agreements), (h) the principal component of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
(other than any letters of credit, bank guarantees or similar instrument in
respect of which a back-to-back letter of credit has been issued under or
permitted by this Credit Agreement) and (i) the principal component of all
obligations of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Permitted Receivables Financing.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April 12, 2010, as modified or supplemented prior to the Closing Date.

“Interest Coverage Ratio” shall have the meaning assigned to such term in
Section 6.11.

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Term Borrowing or a Revolving Facility Borrowing in
accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any Person other than a
Borrower or a Subsidiary Loan Party, and (b) capitalized interest of such
Person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and its Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three (3) months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three (3) months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with respect to any ABR Loan, the last day of each calendar
quarter and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1), two
(2), three (3) or six (6) months thereafter (or nine (9) or twelve (12) months,
if at the time of the relevant Borrowing, all Lenders make interest periods of
such length available), as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect, or the date any Eurocurrency Borrowing is
converted to an

 

19



--------------------------------------------------------------------------------

ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

“Issuing Bank” shall mean JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by the Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 9.04.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Letter of Credit Commitment” shall mean, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit pursuant to
Section 2.05, expressed as a Dollar amount, as such commitment may be reduced
from time to time upon any reduction in the Revolving Facility Commitments
pursuant to Section 2.08. The Dollar amount of the Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.01.

“Leverage Ratio” shall have the meaning assigned to such term in Section 6.12.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of U.S.$5.0 million and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London

 

20



--------------------------------------------------------------------------------

interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to (or, in the case of Loans denominated in Pounds Sterling, on the day
of) the commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any promissory note issued under Section 2.09(e).

“Loan Parties” shall mean, collectively, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Replacement Term Loans and any Loans
under the New Revolving Facility Commitments or New Term Commitments).

“Local Time” shall mean (i) New York City time in the case of a Loan, Borrowing
or L/C Disbursement denominated in Dollars and (ii) local time in the case of a
Loan, Borrowing or L/C Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and Commitment of any Defaulting Lender
shall be disregarded in determining Majority Lenders at any time.

“Mandatory Cost” is described in Schedule 1.01(a).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties or financial condition of the Company and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding U.S.$15.0 million.

“Material Real Property” shall mean any Real Property owned by a Domestic Loan
Party on the Closing Date that is located in McCarran, Nevada or having a fair
market value exceeding U.S.$5.0 million, and any after-acquired Real Property
owned by a Domestic Loan Party having a gross purchase price exceeding U.S.$5.0
million at the time of acquisition.

“Material Subsidiary” shall mean each Subsidiary now existing or hereafter
acquired or formed which, on a consolidated basis for such Subsidiary and its
Subsidiaries, (a) for the applicable

 

21



--------------------------------------------------------------------------------

Calculation Period accounted for more than 5.0% of the consolidated revenues of
the Company and its Subsidiaries or (b) as of the last day of such Calculation
Period, was the owner of more than 5.0% of the Consolidated Total Assets of the
Company and its Subsidiaries; provided that at no time shall the total assets of
all Subsidiaries that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 10.0% of the Consolidated Total Assets of the Company and
its Subsidiaries.

“Maturity Date” shall mean May 18, 2015.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean all Material Real Property that shall be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on the Closing Date pursuant to
Section 4.01(g) or after the Closing Date pursuant to Section 5.10, as amended,
supplemented or otherwise modified from time to time, with respect to Mortgaged
Properties, each substantially in the form of Exhibit D, with such changes
thereto as shall be acceptable to the Administrative Agent, including all such
changes as may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Company, any Subsidiary or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person (including, for the avoidance of doubt, the portion of such net
income (loss) attributable to non-controlling interests in less than wholly
owned Subsidiaries of such Person), determined in accordance with GAAP and
before any reduction in respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Company or any
Wholly-Owned Subsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets) to any Person of any
asset or assets of the Company or any Subsidiary (other than those pursuant to
Section 6.05(a), (b), (c), (e), (f), (g), (i), (j), (l) or (n)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, sales
commissions, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto or pursuant to the Senior
Subordinated Notes or any Permitted Debt Securities) and any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation, pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith and (ii) Taxes paid or payable as a result thereof,
provided that, except in the case of the sale, transfer or other disposition of
an asset or group of related assets resulting in Net Proceeds in excess of
U.S.$25.0 million, if no Event of Default exists and the Company shall

 

22



--------------------------------------------------------------------------------

deliver a certificate of a Responsible Officer of the Company to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Company’s intention to use any portion of such proceeds, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business or otherwise invest in the business of the Company and the
Subsidiaries, or make investments pursuant to Section 6.04(j), in each case
within twelve (12) months of such receipt, such portion of such proceeds shall
not constitute Net Proceeds except to the extent (1) not so used within such
12-month period and (2) not contracted to be used within such 12-month period
and not used within eighteen (18) months of such receipt, and provided further
that (x) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
U.S.$5.0 million and (y) no proceeds shall constitute Net Proceeds in any fiscal
year until the aggregate amount of all such proceeds in such fiscal year shall
exceed U.S.$10.0 million, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Company or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any of its Affiliates shall
be disregarded.

“New Commitments” shall have the meaning assigned to such term in Section 2.20.

“New Lender” shall have the meaning assigned to such term in Section 2.20.

“New Revolving Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“New Revolving Facility Lender” shall have the meaning assigned to such term in
Section 2.20.

“New Term Commitments” shall have the meaning assigned to such term in
Section 2.20.

“New Term Lender” shall have the meaning assigned to such term in Section 2.20.

“New Term Loan” shall have the meaning assigned to such term in Section 2.20.

“New Term Loan Amendment” is defined in Section 2.20(e).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document,
including, without limitation, all unpaid principal of and accrued and unpaid
interest on the Loans, all Revolving L/C Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Company and its Subsidiaries to any of the Lenders, the Administrative
Agent, the Issuing Bank or any indemnified party, individually or collectively,
existing on the Closing Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising or incurred under this Agreement or
any of the

 

23



--------------------------------------------------------------------------------

other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“Original Currency” shall have the meaning assigned to such term in
Section 2.18(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

“Overnight Foreign Currency Rate” shall mean, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the Collateral Agreement or any other form approved by the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or the majority of the Equity Interests
(other than directors’ qualifying shares) in, a Person or division or line of
business of a Person (or any subsequent investment made in a Person, division or
line of business previously acquired in a Permitted Business Acquisition) if
(a) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer and (b) immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Company and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the covenants contained in Sections 6.11 and 6.12
recomputed as at the last day of the most recently ended fiscal quarter of the
Company and its Subsidiaries, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01).

“Permitted Debt Securities” shall mean unsecured senior or subordinated notes
issued by a Borrower, (i) the terms of which do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is 181 days after the Maturity Date in effect at the issuance thereof (it
being understood that any provision requiring an offer to purchase such
Indebtedness as a result of change of control or asset sale shall not violate
the foregoing restriction), (ii) the covenants, events of default, subsidiary
guarantees and other terms of which (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Company and its
Subsidiaries than those in this Agreement, and are otherwise on market terms for
similar issuers at the time of issuance and (iii) of

 

24



--------------------------------------------------------------------------------

which no subsidiary of the Company (other than a Subsidiary Loan Party or the
Foreign Borrower) is an obligor.

“Permitted Encumbrances” shall mean (i) with respect to each Real Property,
those Liens and other encumbrances permitted by paragraphs (b), (d), (e), (g),
(h), (k), (m) and (o) of Section 6.02 and (ii) with respect to each Real
Property acquired after the Closing Date, those Liens and other encumbrances
permitted by paragraphs (b), (d), (e), (g), (h), (k), (m) and (o) of
Section 6.02, provided, however, that in the case of those Liens and other
encumbrances permitted by clause (o) of Section 6.02 and as described in
clauses (i) and (ii) of this definition, in the event any Loan Party shall
constitute the lessor under any such lease or sublease, no Lien created or
permitted to be incurred thereby shall be permitted hereunder except to the
extent such Lien would otherwise constitute a Permitted Encumbrance.

“Permitted Foreign Restructuring” shall mean, subject to the consent of the
Administrative Agent, a reorganization of the Foreign Subsidiaries of the
Company pursuant to which some or all of such Foreign Subsidiaries will become
direct or indirect subsidiaries of the Foreign Borrower following the Closing
Date.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two (2) years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a Lender
that is a bank or trust company, or by any bank or trust company that is
organized under the laws of the United States of America, or any state thereof
having capital, surplus and undivided profits in excess of U.S.$500.0 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher) by at least one
(1) nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a Lender
that is a bank, or with any bank meeting the qualifications described in
clause (b) above;

(d) commercial paper, maturing not more than one (1) year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Company)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two (2) years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million;

 

25



--------------------------------------------------------------------------------

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of  1/2 of 1% of the total assets of the
Company and the Subsidiaries, on a consolidated basis, as of the end of the
Company’s most recently completed fiscal year; and

(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to the Company or
any Subsidiary (other than the Special Purpose Receivables Subsidiaries) and any
obligations or agreements of the Company or any Subsidiary (other than the
Special Purpose Receivables Subsidiaries) in connection with such transactions
shall be limited to the extent customary for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/”absolute transfer” opinion with
respect to any transfer by the Company or any Subsidiary (other than a Special
Purpose Receivables Subsidiary), (B) the aggregate Receivables Net Investment
since the Closing Date shall not exceed U.S.$50.0 million at any time, (C) the
Board of Directors of the Company shall have determined in good faith that each
such Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Company and the applicable Special Purpose Receivables
Subsidiary, (D) all sales of Receivables Assets or interests therein to any
Special Purpose Receivables Subsidiary are made at fair market value (as
determined in good faith by the Company), and (E) the financing terms,
covenants, termination events and other provisions thereof will be market terms
(as determined in good faith by the Company) and may include representations,
warranties, covenants, indemnities and guarantees of performance which the
Company has determined in good faith to be customary in a receivables financing
including, without limitation, those relating to the servicing of the assets of
a Special Purpose Receivables Subsidiary, it being understood and agreed that
any obligation of a seller of receivables to repurchase receivables arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or by other event relating to
the seller, shall be deemed customary.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced and the final maturity date
of such Permitted Refinancing Indebtedness is no earlier than the date that is
181 days after the Maturity Date in effect at the time of such refinancing,
(c) other than in the case of a refinancing of the Senior Subordinated Notes, if
the Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such

 

26



--------------------------------------------------------------------------------

Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) other than in
the case of a refinancing of the Senior Subordinated Notes, no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Foreign Subsidiaries otherwise permitted under this
Agreement only, any collateral pursuant to after-acquired property clauses to
the extent any such collateral secured the Indebtedness being Refinanced) on
terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and in
respect of which the Company, any Subsidiary or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pounds Sterling” shall mean the lawful currency of the United Kingdom.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Prior Liens” shall mean Liens that, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four (4) consecutive fiscal quarter period ended on or before
the occurrence of such event (the “Reference Period”):

(i) in making any determination of EBITDA, pro forma effect shall be given to
any Asset Disposition and to any Asset Acquisition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated); and

 

27



--------------------------------------------------------------------------------

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case, not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Asset Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (y) Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and, for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that (1) the Company delivers to the Administrative
Agent (i) a certificate of a Financial Officer of the Company setting forth such
operating expense reductions and other operating improvements or synergies and
(ii) information and calculations supporting in reasonable detail such estimated
operating expense reductions and other operating improvements or synergies and
(2) such adjustments are approved by the Administrative Agent in its reasonable
credit judgment and are otherwise in accordance with Regulation S-X.

“Projections” shall mean the projections of the Company and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Company or any of its Subsidiaries prior to the Closing
Date.

“Real Property” shall mean, collectively, all right, title and interest of the
Company or any other Subsidiary in and to any and all parcels of real property
owned or operated by the Company or any other Subsidiary together with all
Improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Company or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents; provided, however, that if all or
any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.

 

28



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

29



--------------------------------------------------------------------------------

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as a Dollar amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial Dollar amount of each Revolving Facility Lender’s
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Revolving Facility Lender shall
have assumed its Revolving Facility Commitment, as applicable. The aggregate
amount of the Revolving Facility Commitments on the date hereof is U.S.$135.0
million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any New
Revolving Facility Lenders).

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or a New Revolving Facility Lender pursuant to
Section 2.20. Each Revolving Facility Loan shall be a Eurocurrency Loan or an
ABR Revolving Loan.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn Dollar Amount of all Letters of Credit outstanding at such time and
(b) the aggregate Dollar Amount of all L/C Disbursements that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Facility
Lender at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

30



--------------------------------------------------------------------------------

“Secured Obligations” shall mean all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10 or any
other provision of this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Note Indenture.

“Senior Subordinated Note Indenture” shall mean the Indenture dated as of
October 17, 2005 under which the Senior Subordinated Notes were issued, among
the Company and The Bank of New York, as trustee, as in effect on the Closing
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.

“Senior Subordinated Notes” shall mean the Company’s 9 1/8% Senior Subordinated
Notes due 2015 issued pursuant to the Senior Subordinated Note Indenture.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the likelihood that it would
be substantively consolidated with the Company or any of the Subsidiaries (other
than Special Purpose Receivables Subsidiaries) in the event the Company or any
such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code
(or other insolvency law).

“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” shall mean any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership

 

31



--------------------------------------------------------------------------------

interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person.

“Subsidiary” shall mean a subsidiary; provided that unless the context otherwise
requires, “Subsidiary” shall mean a subsidiary of the Company.

“Subsidiary Loan Party” shall mean each direct Wholly Owned Subsidiary of the
Company that (a) is (i) a Domestic Subsidiary and (ii) a Material Subsidiary,
and (b) is not (i) a Special Purpose Receivables Subsidiary, (ii) a Subsidiary
listed on Schedule 1.01(b) or (iii) a Subsidiary whose guarantee of the
Obligations is prohibited under Section 9.22.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Company substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitment on the Closing
Date is U.S.$25.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Loans” shall mean the swingline loans made to the Company pursuant to
Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

32



--------------------------------------------------------------------------------

“Term Lender” shall mean a Lender with a Term Loan Commitment or with
outstanding Term Loans (including any New Term Lender).

“Term Loan Commitment” shall mean with respect to each Lender, the amount set
forth on Schedule 2.01. The aggregate amount of the Term Loan Commitments on the
Closing Date is U.S.$65.0 million.

“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made hereunder.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term Loans” shall mean the term loans made by the Lenders to the Company
pursuant to Section 2.01(a) or 2.20 (including New Term Loans).

“Test Period” shall mean, on any date of determination, the period of four
(4) consecutive fiscal quarters of the Company and its Subsidiaries then most
recently ended (taken as one accounting period).

“Title Company” shall mean such nationally recognized title company as shall be
selected by the Administrative Agent.

“Transactions” shall mean the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Trigger Date” shall mean the date of delivery of financial statements for the
fiscal quarter during which the Closing Date occurred.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Patriot Act” shall have the meaning assigned to such term in
Section 3.08(a).

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or another Wholly Owned Subsidiary of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

33



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that, notwithstanding
the foregoing, upon and following the acquisition of any business or new
Subsidiary in accordance with this Agreement, in each case that would not
constitute a “significant subsidiary” for purposes of Regulation S-X, financial
items and information with respect to such newly-acquired business or Subsidiary
that are required to be included in determining any financial calculations and
other financial ratios contained herein for any period prior to such acquisition
shall not be required to be in accordance with GAAP so long as the Company is
able to reasonably estimate pro forma adjustments in respect of such acquisition
for such prior periods, and in each case such estimates are made in good faith
and are factually supportable. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of the Company contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

SECTION 1.04. Status of Obligations. The Obligations are hereby designated as
“Senior Indebtedness” and as “Designated Senior Indebtedness” under, and for
purposes of, each of the Senior Subordinated Note Documents, and this Agreement
is the “Credit Agreement” under and for purposes of each of the Senior
Subordinated Note Documents. In the event that the Company or any other Loan
Party shall at any time issue or have outstanding any other Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and

 

34



--------------------------------------------------------------------------------

exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Term Lender
agrees to make Term Loans to the Company on the Closing Date in Dollars in a
principal amount that will not result in the aggregate amount of such Lender’s
Term Loans exceeding such Lender’s Term Loan Commitment. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving
Facility Lender agrees to make Revolving Facility Loans to the Borrowers in
Agreed Currencies, in each case from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) the Dollar Amount
of such Lender’s Revolving Facility Credit Exposure exceeding such Lender’s
Revolving Facility Commitment, (ii) the Dollar Amount of the total Revolving
Facility Credit Exposure exceeding the total Revolving Facility Commitments,
(iii) the Dollar Amount of the total outstanding Revolving Facility Loans
denominated in Foreign Currency exceeding the Foreign Currency Sublimit or
(iv) the Dollar Amount of the total outstanding Revolving Facility Loans made to
the Foreign Borrower exceeding the Foreign Borrower Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type and in the same currency made by the Lenders
ratably in accordance with their respective Commitments under the applicable
Facility (or, in the case of Swingline Loans, in accordance with the Swingline
Lender’s Swingline Commitment); provided, however, that Revolving Facility Loans
shall be made by the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars and shall
only be made to the Company. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C

 

35



--------------------------------------------------------------------------------

Disbursement as contemplated by Section 2.05(e). At the time that each ABR
Revolving Facility Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided that an ABR Revolving Facility Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Each Swingline
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided that there shall not at any time be more than a total of (i) three
(3) Eurocurrency Borrowings outstanding under the Term Loan Facility and
(ii) six (6) Eurocurrency Borrowings outstanding under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the relevant Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Facility Borrowing or Term Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the applicable Borrower (or the Company on behalf of
the applicable Borrower) shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars to the Company) or
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency or a Eurocurrency
Borrowing to the Foreign Borrower), in each case before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Facility
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower making such
Borrowing Request (or the Company on behalf of the applicable Borrower). Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Facility Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.

 

36



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Facility Borrowing is specified, then
in the case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Facility Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower requesting such Eurocurrency Borrowing shall be deemed to have
selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Company from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (x) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (y) the Dollar
Amount of the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Borrowing. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Company shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy) not later than 11:00
a.m., New York City time on the day of the proposed Swingline Borrowing. Each
such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the amount
of the requested Swingline Borrowing, (iii) the term of such Swingline Loan and
(iv) the location and number of the Company’s account to which funds are to be
disbursed. The Swingline Lender shall make each Swingline Loan to be made by it
hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
to the account of the Company (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time on any Business Day, require the
Revolving Facility Lenders to acquire participations on such Business Day in all
or a portion of the outstanding Swingline Loans made by it. Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans. Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the Swingline Lender, such Revolving Facility Lender’s
Revolving Facility Percentage of such Swingline Loan or Loans. Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Facility Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and

 

37



--------------------------------------------------------------------------------

thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Facility
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit in Agreed Currencies for its own
account or for the account of any Subsidiary of the Company in a form reasonably
acceptable to the Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five (5) Business Days prior
to the Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.05 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Closing Date for all purposes of the
Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (two (2) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension,
(i) subject to Sections 2.11(b) and 2.22, the Dollar Amount of the Revolving L/C
Exposure shall not exceed U.S.$50.0 million, (ii) subject to Sections 2.11(b)
and 2.22, the Dollar Amount of the total the Revolving Facility Credit Exposure
shall not exceed the total Revolving Facility Commitments and (iii) subject to
Sections 2.11(b) and 2.22, the Dollar Amount of the total outstanding Revolving
Facility Loans and Revolving L/C Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date specified by the Company in its request therefor, which
date shall be no later than the date that is five (5) Business Days prior to the
Maturity Date; provided that notwithstanding the

 

38



--------------------------------------------------------------------------------

foregoing, any Letter of Credit may expire on a date that is up to three
(3) years after the Maturity Date, provided, however, that no later than five
(5) Business Days prior to the Maturity Date the Company shall cash
collateralize 105% of the Revolving L/C Exposure arising under each such Letter
of Credit expiring after the Maturity Date on terms reasonably satisfactory to
the Administrative Agent and the Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Facility Lenders, the Issuing
Bank hereby grants to each Revolving Facility Lender, and each Revolving
Facility Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Facility Lender’s Revolving Facility
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Facility Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in Dollars, for the account of the Issuing Bank, such
Revolving Facility Lender’s Revolving Facility Percentage of each L/C
Disbursement made by the Issuing Bank not reimbursed by the Company on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Company shall reimburse such L/C Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
L/C Disbursement, calculated as of the date the Issuing Bank made such L/C
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such L/C Disbursement) not later than 12:00 noon, Local
Time, on the date that such L/C Disbursement is made, if the Company shall have
received notice of such L/C Disbursement prior to 10:00 a.m., Local Time, on
such date, or, if such notice has not been received by the Company prior to such
time on such date, then not later than 12:00 noon, Local Time, on the Business
Day immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Facility Borrowing or a Swingline Borrowing or a
Eurocurrency Revolving Loan in an equivalent Dollar Amount of such L/C
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Facility Borrowing or Swingline Borrowing or Eurocurrency Revolving Loan. If the
Company fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the Issuing Bank and each other
Revolving Facility Lender of the applicable L/C Disbursement, the payment then
due from the Company and, in the case of a Revolving Facility Lender, such
Lender’s Revolving Facility Percentage thereof. Promptly following receipt of
such notice, each Revolving Facility Lender shall pay to the Administrative
Agent in Dollars, its Revolving Facility Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank in Dollars, the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Facility Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and

 

39



--------------------------------------------------------------------------------

the Issuing Bank as their interests may appear. Any payment made by a Revolving
Facility Lender pursuant to this paragraph to reimburse the Issuing Bank for any
L/C Disbursement (other than the funding of an ABR Revolving Loan or a Swingline
Borrowing or an Eurocurrency Revolving Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such L/C Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each L/C Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such L/C
Disbursement is made, of such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Company to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder; provided
that, in each case, payment by the Issuing Bank shall not have constituted gross
negligence or willful misconduct. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are determined by a court having
jurisdiction to have been caused by (i) the Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or (ii) the Issuing Bank’s
refusal to issue a Letter of Credit in accordance with the terms of this
Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have exercised care in each such determination and each
refusal to issue a Letter of Credit. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone

 

40



--------------------------------------------------------------------------------

(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Bank and the Revolving Facility Lenders with
respect to any such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement, then,
unless the Company shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Company reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such L/C
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Margin
with respect to Eurocurrency Revolving Loans); provided that, if such L/C
Disbursement is not reimbursed by the Company when due pursuant to paragraph (e)
of this Section, then Section 2.13(c) shall apply; provided further that any L/C
Disbursement that is reimbursed after the date such L/C Disbursement is required
to be reimbursed under paragraph (e) of this Section, (A) be payable in Dollars,
(B) bear interest at the rate per annum then applicable to ABR Revolving Loans
or Eurocurrency Revolving Loans, and (C) Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Facility Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Facility Lender to the
extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the Company
receives notice from the Administrative Agent (or, if the maturity of the Loans
has been accelerated, Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Company shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to 105% of the
Dollar Amount of the Revolving L/C Exposure as of such date plus any accrued and
unpaid interest thereon; provided that, (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or L/C Disbursements
in a Foreign Currency that the Company is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and L/C Disbursements and (ii) upon the occurrence of
any Event of Default with respect to the Company described in clause (h) or
(i) of Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or

 

41



--------------------------------------------------------------------------------

other notice of any kind. For the purposes of this paragraph, the Foreign
Currency L/C Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Company.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Each such deposit pursuant to this
paragraph or pursuant to Section 2.11(b) shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of (i) for so long as an Event of Default shall
be continuing, the Administrative Agent and (ii) at any other time, the Company,
in each case, in Permitted Investments and at the risk and expense of the
Company, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which the Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Facility Lenders with Revolving L/C Exposure representing greater than
50% of the total Revolving L/C Exposure), be applied to satisfy other Secured
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.
If the Company is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Company as and to the extent that, after
giving effect to such return, the Company would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds, (i) in the case of
Loans denominated in Dollars to the Company, by 12:00 noon, New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders and (ii) in the case of each Loan
denominated in a Foreign Currency or to the Foreign Borrower, by 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency and Borrower and at such Eurocurrency Payment Office
for such currency and Borrower; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of the Company maintained with the
Administrative Agent in New York City or as otherwise agreed between the Company
and the Administrative Agent, and designated by the Company in the applicable
Borrowing Request, in the case of Loans denominated in Dollars to the Company
and (y) an account of such Borrower in the relevant jurisdiction and designated
by such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency or to the Foreign Borrower; provided that ABR
Revolving Loans, Swingline Borrowings and Eurocurrency Revolving Loans made to
finance the reimbursement of a L/C Disbursement and reimbursements as provided
in Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent,

 

42



--------------------------------------------------------------------------------

then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight Foreign Currency Rate in the case of
Loans denominated in a Foreign Currency) or (ii) in the case of such Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect, in the case of a Borrowing to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower (or the Company on
behalf of the applicable Borrower) shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower (or the Company
on behalf of the relevant Borrower). Notwithstanding any contrary provision
herein, this Section shall not be construed to permit any Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

43



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election.

If any such Interest Election Request made by a Borrower requests a Eurocurrency
Borrowing but does not specify an Interest Period, then such Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, (i) in the case of a Borrowing denominated in
Dollars borrowed by the Company, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
(or in Dollars to the Foreign Borrower) in respect of which the applicable
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one (1) month unless such
Eurocurrency Borrowing is or was prepaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing, (i) no
outstanding Revolving Facility Borrowing borrowed by the Company may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing borrowed by the Company shall be converted to an ABR
Borrowing (and any such Eurocurrency Revolving Facility Borrowing in a Foreign
Currency shall be redenominated in Dollars at the time of such conversion) at
the end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Revolving Facility Borrowing by the Foreign Borrower shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one (1) month.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Maturity Date. The parties hereto acknowledge that the Term
Loan Commitments will terminate at 5 p.m. New York City time on the Closing
Date.

(b) The relevant Borrower may at any time terminate, or from time to time
reduce, the Commitments under any Facility; provided that (i) each reduction of
the Commitments under any Facility shall be in an amount that is an integral
multiple of U.S.$1.0 million and not less than U.S.$2.0 million (or, if less,
the remaining amount of the Revolving Facility Commitments) and (ii) no Borrower
shall terminate or reduce the Revolving Facility Commitments if, after giving
effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.

(c) The relevant Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by a Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Facility Commitments delivered by
a Borrower may state that such notice is conditioned upon the effectiveness of

 

44



--------------------------------------------------------------------------------

other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments under
any Facility shall be made ratably among the Lenders in accordance with their
respective Commitments under such Facility.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) (i) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to such Borrower on the
Maturity Date in the currency of such Loan and (ii) the Company hereby
unconditionally promises to pay (A) to the Administrative Agent for the account
of each Term Lender the then unpaid principal amount of each Term Loan of such
Lender to the Company on such dates and in such amounts as provided in
Section 2.10 and (B) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan made to the Company on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least seven (7) Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Facility Borrowing
(other than a Borrowing that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e)) is made by the Company, the
Company shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Agreed Currency and
Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the relevant Borrower to each Lender hereunder and (iii) any amount
received by such Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note substantially in the form of Exhibit H-1 or Exhibit H-2, as
applicable. In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the Company
shall repay Term Borrowings on the last day of each calendar quarter, commencing
September 30, 2010,

 

45



--------------------------------------------------------------------------------

in the aggregate principal amount equal to U.S.$1.625 million (each such day
being referred to as a “Term Loan Installment Date”).

In the event that any New Term Loans are made on an Increased Amount Date, the
amount due on each Term Loan Installment Date (other than the Maturity Date)
occurring after the Increased Amount Date shall increase by an amount equal to
the applicable amount per annum of the principal amount of such New Term Loans
separately agreed upon by the Lenders making such New Term Loans, the Company
and the Administrative Agent pursuant to a New Term Loan Amendment, with the
remaining principal amount of such New Term Loans being repaid on the Maturity
Date.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Maturity Date.

(c) Prepayment of the Term Borrowings from:

(i) all Net Proceeds pursuant to Section 2.11(c) shall be applied ratably among
the Lenders on a pro rata basis (based on the amount of such amortization
payments) to the remaining scheduled amortization payments in respect of such
Term Borrowings; and

(ii) any optional prepayments pursuant to Section 2.11(a) shall be applied to
the Term Loan Facility as directed by the Company.

(d) [Intentionally Omitted].

(e) Prior to any repayment of any Borrowing under any Facility hereunder, the
applicable Borrower (or the Company on behalf of the applicable Borrower) shall
select the Borrowing or Borrowings under the applicable Facility to be repaid
and shall notify the Administrative Agent (and in the case of repayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy) of
such selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Revolving Facility Borrowing, one (1) Business Day before the scheduled date of
such repayment and (ii) in the case of a Eurocurrency Revolving Facility
Borrowing, (A) three (3) Business Days before the scheduled date of such
repayment (in the case of a Eurocurrency Revolving Facility Borrowing
denominated in Dollars) or (B) four (4) Business Days before the scheduled date
of such repayment (in the case of a Eurocurrency Revolving Facility Borrowing
denominated in a Foreign Currency). Each repayment of a Borrowing (x) in the
case of the Revolving Facility, shall be applied to the Revolving Facility Loans
included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment) and (y) in all other cases, shall be applied ratably to
the Loans included in the repaid Borrowing. Notwithstanding anything to the
contrary in the immediately preceding sentence, prior to any repayment of a
Swingline Borrowing hereunder, the Company shall select the Borrowing or
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 1:00 p.m., New York
City time, on the scheduled date of such repayment. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16. Repayments shall be
accompanied by accrued interest to the extent required by Section 2.13. Each
such notice shall be irrevocable and shall specify the repayment date and the
principal amount of each Borrowing or portion thereof to be repaid; provided
that, if a notice of repayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of repayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Facility Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.

 

46



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.16), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.10(e).

(b) If on any date, the Administrative Agent notifies the Company that,
(i) other than as a result of fluctuations in currency exchange rates, the
Revolving Facility Credit Exposure (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) then outstanding exceeds the aggregate
Revolving Facility Commitments of the Lenders on such date or (ii) solely as a
result of fluctuations in currency exchange rates, (x) the sum of the aggregate
principal Dollar Amount of all of the outstanding Revolving Facility Loans and
Letters of Credit, in each case denominated in Foreign Currencies (the “Foreign
Currency Exposure”) (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Currency Sublimit
on such date, (y) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Facility Loans made to the Foreign Borrower (the “Foreign
Borrower Exposure”) (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Borrower Sublimit
on such date or (z) the Dollar Amount of the Revolving Facility Credit Exposure
(so calculated), as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the aggregate Revolving Facility Commitments
of the Lenders on such date, the Borrowers shall in each case, as soon as
practicable and in any event within two (2) Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans owing by
the Borrowers in an aggregate amount (or deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.05(j)) sufficient to reduce
(A) the aggregate Dollar Amount of the Revolving Facility Credit Exposure (so
calculated) to an amount not to exceed 100% of the aggregate Revolving Facility
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Revolving
Facility Loans prepaid, (B) the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit and (C) the Foreign Borrower Exposure to
be less than or equal to the Foreign Borrower Sublimit, as applicable. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrowers and the Lenders.

(c) The Company shall apply all Net Proceeds upon receipt thereof to prepay Term
Borrowings in accordance with paragraph (c) of Section 2.10.

SECTION 2.12. Fees.

(a) The Company agrees to pay to each Lender, through the Administrative Agent,
three (3) Business Days after the last day of March, June, September and
December in each year, and three (3) Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the average daily
amount of the Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date and ending with the
date on which the last of the Commitments of such Lender shall be terminated) at
the rate per annum set forth under the caption “Commitment Fee Rate” in the
definition of “Applicable Margin” herein.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the

 

47



--------------------------------------------------------------------------------

Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

(b) The Company from time to time agrees to pay to each Revolving Facility
Lender, through the Administrative Agent, three (3) Business Days after the last
day of March, June, September and December of each year and on the date on which
the Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Dollar Amount of the Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the quarter ending on such last day (or shorter period
commencing with the Closing Date and ending with the Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings effective for each day in such period. The Company from time to time
agrees to pay to the Issuing Bank, for its own account, (x) three (3) Business
Days after the last day of March, June, September and December of each year and
on the date on which the Revolving Facility Commitments of all the Lenders shall
be terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by the Issuing Bank at the request of the Company for the period
from and including the date of issuance of such Letter of Credit to and
including the termination of such Letter of Credit (computed at a rate equal to
0.125% per annum of the daily average stated Dollar Amount of such Letter of
Credit), plus (y) the Issuing Bank’s standard fees and commissions with respect
to the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit or processing of any L/C
Disbursement thereunder (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The Company agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter at the times
specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in Dollars (except as otherwise
expressly provided in this Section 2.12) and immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that Issuing Bank Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The applicable Borrower shall pay interest on the unpaid principal amount of
each ABR Loan made to such Borrower at the Alternate Base Rate plus the
Applicable Margin.

(b) The applicable Borrower shall pay interest on the unpaid principal amount of
each Eurocurrency Loan made to such Borrower at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurocurrency Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan, 2.0%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2.0% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

 

48



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable by the relevant Borrower in
arrears (i) on each Interest Payment Date for such Loan, (ii) in the case of
Revolving Facility Loans, upon termination of the Revolving Facility Commitments
and (iii) in the case of the Term Loans, on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Facility Borrowing to, or continuation of any Revolving Facility Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Eurocurrency Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereto, (ii) any Eurocurrency Borrowing by the Foreign Borrower that
is requested to be continued shall be repaid on the last day of the then current
Interest Period applicable thereto and (iii) if any Borrowing Request by the
Company requests a Eurocurrency Revolving Facility Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing or shall be made as a Borrowing
bearing interest at such rate as the Majority Lenders under the Revolving
Facility shall agree adequately reflects the costs to the Revolving Facility
Lenders of making the Loans comprising such Borrowing (and if any Borrowing
Request requests a Eurocurrency Revolving Facility Borrowing by the Foreign
Borrower or denominated in a Foreign Currency, such Borrowing Request shall be
ineffective).

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

 

49



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein (except (A) for
Indemnified Taxes covered by Section 2.17 and (B) for changes in the rate of tax
on the overall net income of such Lender);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) to any Borrower or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then such Borrower will pay to such
Lender or the Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower shall pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as applicable, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Promptly after any Lender or the Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or the Issuing Bank shall notify the applicable Borrower thereof. Failure
or delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender or the Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or the Issuing Bank, as applicable, notifies such
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the

 

50



--------------------------------------------------------------------------------

Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or the Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes and Other Taxes been made, (ii) such Loan
Party shall make such deductions and (iii) such Loan Party shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, each Loan Party shall pay any Other Taxes payable on account of
any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within twenty (20) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (other than Indemnified
Taxes or Other Taxes resulting from gross negligence or willful misconduct of
the Administrative Agent, such Lender or the Issuing Bank and without
duplication of any amounts indemnified under Section 2.17(a)) paid by the
Administrative Agent, such Lender or the Issuing Bank, as applicable, on or with
respect to any payment by or on account of any obligation of such Loan Party
under any Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes

 

51



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability and
setting forth in reasonable detail the calculation for such payment or liability
delivered to such Loan Party by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error of
the Lender, the Issuing Bank or the Administrative Agent.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender, the Administrative Agent or the Issuing Bank that is entitled to
an exemption from or reduction of withholding Tax otherwise indemnified against
by a Loan Party pursuant to this Section 2.17 with respect to payments under any
Loan Document shall deliver to the Company or the relevant Governmental
Authority (with a copy to the Administrative Agent), to the extent such Lender,
the Administrative Agent or the Issuing Bank is legally entitled to do so, at
the time or times prescribed by applicable law such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by the Company to permit such payments to be made without such
withholding tax or at a reduced rate.

(f) If the Administrative Agent, any Lender or the Issuing Bank determines, in
good faith and in its sole discretion, that it has received a refund of any
taxes in respect of or calculated with reference to Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank (including any Taxes imposed with respect
to such refund) as is determined by the Administrative Agent, Lender or the
Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay as soon
as reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, Lender or Issuing Bank to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Loan Parties or any other Person.

(g) In order to not unnecessarily cause application of Luxembourg’s registration
duty applicable to documents in writing evidencing an obligation to pay, neither
the Administrative Agent nor any Lender will take any action to file or register
this Agreement or any of the Loan Documents with applicable Luxembourg
authorities which would cause such registration duty to be payable unless the
Administrative Agent reasonably deems such action necessary or advisable in
connection with the protection of rights or pursuit of remedies during the
continuance of an Event of Default.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or

 

52



--------------------------------------------------------------------------------

of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 2:00 p.m.,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by the Foreign Borrower, 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent to the applicable account designated to the Company by
the Administrative Agent or, in the case of a Credit Event denominated in a
Foreign Currency or to the Foreign Borrower, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if such Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Administrative Agent to make such payment.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payments to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrowers
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Term Loans,
Revolving Facility Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans, Revolving Facility Loans and participations
in L/C Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective

 

53



--------------------------------------------------------------------------------

Term Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph (c) shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C
Disbursements to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as applicable, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The relevant Loan Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then such Loan Party may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such

 

54



--------------------------------------------------------------------------------

Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 or in any other
provision of this Agreement shall be deemed to prejudice any rights that any
Loan Party may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Company shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
the Borrowers owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

SECTION 2.20. Increase in Revolving Facility Commitments and/or Term Loan
Commitments.

(a) New Commitments. At any time, the Company may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Facility Commitments (any such increase, the “New Revolving Facility
Commitments”) and/or the Term Loan Commitments (any such increase, the “New Term
Commitments” and together with the New Revolving Facility Commitments, if any,
the “New Commitments”), by an amount not in excess of U.S.$100.0 million in the
aggregate or a lesser amount in integral multiples of U.S.$25.0 million. Such
notice shall specify the date (an “Increased Amount Date”) on which the Company
proposes that the New Commitments and, in the case of New Term Commitments, the
date for borrowing, as applicable, be made available. The Company shall notify
the Administrative Agent in writing of the identity of each Revolving Facility
Lender, Term Lender or other financial institution reasonably acceptable to the
Administrative Agent (each, a “New Revolving Facility Lender,” a “New Term
Lender” or generally, a “New Lender”) to whom the New Commitments have been (in
accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. Such New Commitments shall become effective as of such Increased
Amount Date, and in the case of New Term Commitments, such new Term Loans in
respect hereof (“New Term Loans”) shall be made on such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Commitments and Loans;
(2) such increase in the Revolving Facility Commitments and/or the Term Loan
Commitments shall be evidenced by one or more joinder agreements executed and
delivered to Administrative Agent by each New Lender, as applicable,

 

55



--------------------------------------------------------------------------------

and each shall be recorded in the register, each of which shall be reasonably
satisfactory to the Administrative Agent and subject to the requirements set
forth in Section 2.17(e); and (3) the Borrowers shall make any payments required
pursuant to Section 2.16 in connection with the provisions of the New
Commitments.

(b) On any Increased Amount Date on which New Revolving Facility Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Facility Lenders shall assign to each of the
New Revolving Facility Lenders, and each of the New Revolving Facility Lenders
shall purchase from each of the existing Revolving Facility Lenders, at the
principal amount thereof, such interests in the outstanding Revolving Facility
Loans and participations in Letters of Credit and Swingline Loans outstanding on
such Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans being held by existing Revolving Facility
Lenders and New Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such New
Revolving Facility Commitments to the Revolving Facility Commitments, (ii) each
New Revolving Facility Commitment shall be deemed for all purposes a Revolving
Facility Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Facility Loan and have the same terms as any existing
Revolving Facility Loan and (iii) each New Revolving Facility Lender shall
become a Lender with respect to the Revolving Facility Commitments and all
matters relating thereto.

(c) On any Increased Amount Date on which New Term Loan Commitments are effected
and borrowed, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Commitment shall be deemed for all purposes a Term Loan
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Term Loan, (ii) each New Term Lender shall become a Lender with respect to the
Term Loan Commitments and all matters relating thereto and (iii) the New Term
Loans shall have the same terms as the existing Term Loans and be made by each
New Term Lender on the Increased Amount Date (provided that (i) the terms and
conditions applicable to any New Term Loans maturing after the Maturity Date may
provide for additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
New Term Loans may be priced, and may include fees, differently than the
existing Term Loans). All New Term Loans made on any Increased Amount Date will
be made in accordance with the procedures set forth in Section 2.03.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of an Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders.

(e) New Term Loans may be made hereunder pursuant to an amendment or restatement
(a “New Term Loan Amendment”) of this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrowers, each Lender providing such New Term
Loans, if any, and the Administrative Agent. The New Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
any of its Commitments hereunder, or provide New Term Loans, at any time.

SECTION 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans,

 

56



--------------------------------------------------------------------------------

then, on notice thereof by such Lender to the Company through the Administrative
Agent, any obligations of such Lender to make or continue Eurocurrency Loans or
to convert ABR Borrowings to Eurocurrency Borrowings, as the case may be, shall
be suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), convert all such Eurocurrency Borrowings of
such Lender to ABR Borrowings, on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.22. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the Revolving L/C Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Facility Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Facility Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Facility
Commitment of such Defaulting Lender pursuant to Section 2.12;

(b) such Defaulting Lender’s Revolving Facility Commitment and Revolving
Facility Credit Exposure shall not be included in determining whether all
Revolving Facility Lenders or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.08); provided that (i) any waiver, amendment or modification requiring
the consent of all Revolving Facility Lenders or each affected Revolving
Facility Lender which affects such Defaulting Lender differently than other
affected Revolving Facility Lenders shall require the consent of such Defaulting
Lender and (ii) any amendment or modification that increases such Defaulting
Lender’s Revolving Facility Commitment hereunder shall require the consent of
such Defaulting Lender;

(c) if any Swingline Exposure or Revolving L/C Exposure exists at the time a
Revolving Facility Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and Revolving L/C Exposure shall
be reallocated among the non-Defaulting Lenders that are Revolving Facility
Lenders in accordance with their respective Applicable Percentages in respect of
the Revolving Facility but only to the

 

57



--------------------------------------------------------------------------------

extent (x) the sum of all non-Defaulting Lenders’ Revolving Facility Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and Revolving L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Facility Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s Revolving L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such Revolving L/C Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
Revolving L/C Exposure pursuant to Section 2.23(c), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure during the
period such Defaulting Lender’s Revolving L/C Exposure is cash collateralized;

(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.23(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages in respect of the Revolving
Facility; or

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.23(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s Revolving L/C Exposure shall be payable to the Issuing Bank
until such Revolving L/C Exposure is cash collateralized and/or reallocated; and

(d) so long as any Revolving Facility Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Facility Commitments of the non-Defaulting Lenders that are
Revolving Facility Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.23(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders that are Revolving Facility
Lenders in a manner consistent with Section 2.23(c)(i) (and Defaulting Lenders
shall not participate therein).

In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Facility Lender to be a
Defaulting Lender, then the Swingline Exposure and Revolving L/C Exposure of the
Revolving Facility Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Facility Commitment and on such date such Revolving Facility
Lender shall purchase at par such of the Revolving Facility Loans of the other
Revolving Facility Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Revolving Facility
Lender to hold such Revolving Facility Loans in accordance with its Applicable
Percentage in respect of the Revolving Facility.

SECTION 2.24. Liability of Foreign Borrower. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that the Foreign
Borrower is liable only for Loans made to the Foreign Borrower, interest on such
Loans, the Foreign Borrower’s reimbursement obligations

 

58



--------------------------------------------------------------------------------

with respect to any Letter of Credit issued for its account and its ratable
share of any of the other Obligations, including, without limitation, general
fees, reimbursements and charges hereunder and under any other Loan Document
that are attributable to it. The liability of the Foreign Borrower for the
payment of any of the Obligations or the performance of its covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents shall be several from but not joint with the Obligations of the
Company and any other obligor. Nothing in this Section 2.24 is intended to
limit, nor shall it be deemed to limit, any of the liability of the Company for
any of the Obligations, whether in its primary capacity as a Borrower, pursuant
to its guaranty obligations set forth in Article X, at law or otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders with respect to
itself and each of its respective Subsidiaries that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Company and each of the Subsidiaries (a) is duly organized, validly existing and
(if applicable) in good standing under the laws of the jurisdiction of its
organization except for such failures to be in good standing which could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder. The “centre of main interests” (as that term
is used in the Council Regulation (EC) n° 1346/2000 of May 29, 2000 on
insolvency proceedings) of the Foreign Borrower is in Luxembourg, and the
Foreign Borrower has no “establishment” (as that term is used in the Council
Regulation (EC) n° 1346/2000 of May 29, 2000 on insolvency proceedings) outside
Luxembourg.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Company and each of the Subsidiaries of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by the Company and such Subsidiaries
and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Company or any such Subsidiary, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which the Company or any such Subsidiary is a party or by
which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02, could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the Company
or any such Subsidiary, other than the Liens created by the Loan Documents.

 

59



--------------------------------------------------------------------------------

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, examinership, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, (e) filings with the SEC reporting the
Transactions and the refinancing related to the Transactions, and (f) such
actions, consents and approvals the failure to be obtained or made which could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Financial Statements. There has heretofore been furnished to the
Lenders:

(a) The audited consolidated balance sheets as of December 31, 2009, which were
prepared in accordance with GAAP consistently applied during such period and
fairly present the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and its consolidated results
of operations and cash flows for the period then ended; and

(b) The unaudited interim consolidated balance sheet as of March 31, 2010, which
were prepared in accordance with GAAP consistently applied during such period
and fairly present the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and its consolidated results
of operations and cash flows for the period then ended (subject to normal
year-end adjustments).

SECTION 3.06. No Material Adverse Effect. Since December 31, 2009, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Company and its Subsidiaries has good and valid record fee simple
title to, all Mortgaged Properties, subject solely to Permitted Encumbrances and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
and its Subsidiaries have maintained, in all material respects and in accordance
with normal industry practice and subject to normal wear and tear, all of the
machinery, equipment, vehicles, facilities and other tangible personal property
now owned or leased by the Company and its Subsidiaries that is necessary to
conduct their business as it is now conducted. All such Mortgaged Properties are
free and clear of Liens, other than Liens expressly permitted by Section 6.02 or
arising by operation of law.

 

60



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries have complied with all obligations under
all leases to which it is a party, except where the failure to comply would not
have a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect could not reasonably be expected to have a Material Adverse Effect. The
Company and its Subsidiaries enjoy peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, the Company and its Subsidiaries have good title to
or valid leasehold interests (subject to Permitted Encumbrances) in all Real
Property set forth on Schedules 3.17(a) and (b), except as could not reasonably
be expected to have a Material Adverse Effect, and all such Real Property is
reasonably necessary for the conduct of the business and operations of Company
and its Subsidiaries as currently conducted.

(d) The Company and its Subsidiaries own or possess, or could obtain ownership
or possession of, on terms not materially adverse to it, all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary for the present conduct of its business, without any
known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(e) As of the Closing Date, none of the Company and its Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Closing Date,
except as set forth on Schedule 3.07(e).

(f) None of the Company and its Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Company
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Company or by any such Subsidiary, indicating the
ownership thereof.

SECTION 3.08. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of any Borrower, threatened in writing against or affecting, the
Company or any of its Subsidiaries or any business, property or rights of any
such Person (i) as of the Closing Date, that involve any Loan Document or the
Transactions or (ii) which individually could reasonably be expected to have a
Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely effect the Transactions. Neither of
the Borrowers nor, to the knowledge of any of the Loan Parties, any of their
Affiliates is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S. Patriot
Act”).

(b) Except as set forth in Schedule 3.08(b), none of the Company, its
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their

 

61



--------------------------------------------------------------------------------

material properties and assets as currently conducted violate) any currently
applicable law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permit), the
Luxembourg Domiciliation Law, or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.09. Federal Reserve Regulations.

(a) None of the Company and its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, Regulation U or Regulation X.

SECTION 3.10. Investment Company Act. None of the Company or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.11. Use of Proceeds. Each of the Borrowers will use the proceeds of
the Revolving Facility Loans, the Term Loans, the Swingline Loans, and may
request the issuance of Letters of Credit, as applicable, only to refinance
existing Indebtedness and for working capital and other general corporate
purposes (including refinancing existing Indebtedness and Permitted Business
Acquisitions).

SECTION 3.12. Tax Returns. Except as set forth on Schedule 3.12:

(a) Each of the Company and its Subsidiaries (i) has timely filed or caused to
be timely filed all federal, state, local and non-U.S. Tax returns required to
have been filed by it that are material to such companies taken as a whole and
each such Tax return is complete and accurate in all material respects and
(ii) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
Company or any of its Subsidiaries (as the case may be) has set aside on its
books adequate reserves;

(b) Each of the Company and its Subsidiaries has paid in full or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due with
respect to all periods or portions thereof ending on or before the Closing Date,
which Taxes, if not paid or adequately provided for, could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to the Company and its Subsidiaries, (i) there are no claims being asserted in
writing with respect to any Taxes, (ii) no presently effective waivers or
extensions of statutes of limitation with respect to Taxes have been given or
requested and (iii) no Tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or any other Taxing authority.

SECTION 3.13. No Material Misstatements.

 

62



--------------------------------------------------------------------------------

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Company, its Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Closing Date and did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrowers.

SECTION 3.14. Employee Benefit Plans.

(a) Each Plan has been administered in compliance with the applicable provisions
of ERISA and the Code (and the regulations and published interpretations
thereunder), except for such noncompliance that could not reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, the excess of the
present value of all benefit liabilities under each Plan of the Company, and
each Subsidiary and the ERISA Affiliates (based on those assumptions used to
fund such Plan), as of the last annual valuation date applicable thereto for
which a valuation is available, over the value of the assets of such Plan could
not reasonably be expected to have a Material Adverse Effect, and the excess of
the present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events which
have occurred or for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

(b) All foreign pension schemes sponsored or maintained by the Company and each
of its Subsidiaries is maintained in accordance with the requirements of
applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.15. Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (a) no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received by the Company or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of the Company, threatened against
the Company or any of the Subsidiaries which allege a violation of or liability
under any Environmental Laws, in each case relating to the Company or any of the
Subsidiaries, (b) the Company and the other Subsidiaries has all environmental,
health and safety permits necessary for its operations as currently conducted to
comply with all applicable Environmental Laws and is, and has been, in
compliance with the terms of such permits and with all other applicable
Environmental Laws except for non-compliances which have been resolved and the
costs of such resolution have been paid, (c) the Company and the other
Subsidiaries have made available to the Administrative Agent prior to the date
hereof the most recent environmental

 

63



--------------------------------------------------------------------------------

assessment in the control or possession of the Company or its Subsidiaries with
respect to the operations of the Company and the Subsidiaries at the Mortgage
Properties, (d) to the knowledge of the Company and the Subsidiaries, no
Hazardous Material is located at any property currently owned, operated or
leased by the Company or any of the other Subsidiaries that would reasonably be
expected to give rise to any liability or Environmental Claim of the Company or
any of its Subsidiaries under any Environmental Laws, and no Hazardous Material
has been generated, owned or controlled by the Company or any of the other
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any liability or Environmental
Claim of the Company or any of its Subsidiaries under any Environmental Laws,
(e) to the knowledge of the Company and the Subsidiaries, there are no
acquisition agreements pursuant to which the Company or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any liability or
obligation of any other Person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof, (f) to the knowledge of the Company and the
Subsidiaries, there are no landfills or disposal areas located at, on, in or
under the assets of the Company or any Subsidiary, and (g) to the knowledge of
the Company and the Subsidiaries, except as listed on Schedule 3.15, there are
not currently and there have not been any underground storage tanks “owned” or
“operated” (as defined by applicable Environmental Law) by the Company or any
Subsidiary or present or located on the Company’s or any Subsidiary’s Real
Property. For purposes of Section 7.01(a), each of the representations and
warranties contained in parts (d), (e), (f) and (g) of this Section 3.15 that
are qualified by the knowledge of the Company and the Subsidiaries shall be
deemed not to be so qualified.

SECTION 3.16. Mortgages. The Mortgages executed and delivered after the Closing
Date pursuant to clause (h) of the Collateral and Guarantee Requirement and
Section 5.10 shall be effective to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable security
interest on all of the Domestic Loan Parties’ right, title and interest in and
to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, the Administrative Agent (for the benefit of the Secured Parties) shall
have a fully perfected first priority Lien on, and security interest in, all
right, title and interest of the Domestic Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Permitted Encumbrances.

SECTION 3.17. Location of Real Property.

(a) Schedule 3.17(a) lists completely and correctly as of the Closing Date each
Real Property owned by each Borrower and the Subsidiary Loan Parties, the
address or location thereof and the state in which such Real Property is
located.

(b) Schedule 3.17(b) lists completely and correctly as of the Closing Date each
Real Property leased by each Borrower and the Subsidiary Loan Parties, the
address or location thereof.

SECTION 3.18. Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of each Borrower (individually) and the Company and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of each Borrower
(individually) and the Company and its Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of each
Borrower (individually) and the Company and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of each Borrower (individually) and the Company and its Subsidiaries
on a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Borrower (individually) and
the

 

64



--------------------------------------------------------------------------------

Company and its Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; (iv) each Borrower
(individually) and the Company and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date; and (v) no Foreign Borrower Insolvency
Event will occur.

(b) The Company does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

SECTION 3.19. Labor Matters. There are no strikes pending or threatened against
the Company or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Company and its Subsidiaries have not been
in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All material payments due from
the Company or any of its Subsidiaries or for which any claim may be made
against the Company or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Company or such Subsidiary to the extent required
by GAAP. Except as set forth on Schedule 3.19, consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the Company
or any of its Subsidiaries (or any predecessor) is a party or by which the
Company or any of its Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements that, individually or in the aggregate, are not
material to the Company and its Subsidiaries, taken as a whole.

SECTION 3.20. Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Company
or its Subsidiaries as of the Closing Date. As of such date, such insurance is
in full force and effect. The Company believes that the insurance maintained by
or on behalf of it and its Subsidiaries is adequate.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.08):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit I.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Calfee, Halter &

 

65



--------------------------------------------------------------------------------

Griswold LLP, counsel for the Loan Parties, covering such matters relating to
the Loan Parties, the Loan Documents or the Transactions as the Administrative
Agent shall reasonably request. The Company hereby requests such counsel to
deliver such opinion.

(c) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit I and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S. Patriot Act.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (b) and (c) of Section 4.02.

(e) The Administrative Agent shall have received evidence satisfactory to it
that that certain Credit Agreement dated as of October 17, 2005 among the
Company, FR X Chart Holdings LLC, the lenders party thereto and Citicorp North
America, Inc., as administrative agent, shall have been terminated and cancelled
and all indebtedness thereunder shall have been fully repaid (except to the
extent being so repaid with the initial Loans) and any and all liens thereunder
shall have been terminated.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.

(g) Liens creating a first priority security interest (subject to Permitted
Encumbrances) in the Collateral being delivered on the Closing Date shall have
been perfected, the Collateral and Guarantee Requirement with respect to items
to be completed as of the Closing Date shall have been satisfied and the
Administrative Agent shall have received completed Perfection Certificates dated
the Closing Date and signed by a Responsible Officer of the Company, together
with all attachments contemplated thereby, including the results of a search of
the UCC (or equivalent) filings made with respect to the Domestic Loan Parties
in the jurisdictions contemplated by the Perfection Certificates and copies of
the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released.

(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another
Responsible Officer of the Company confirming the solvency of the Company and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

SECTION 4.02. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

66



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(d) In the case of a Revolving Facility Loan to be made to the Foreign Borrower,
the Borrowers shall have demonstrated to the Administrative Agent compliance
with Section 6.04(a)(i).

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit) made by any
Borrower shall be deemed to constitute a representation and warranty by each
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

The Company covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Company will, and will cause each of its
Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Company or a Wholly Owned Subsidiary
of the Company in such liquidation or dissolution; provided that Subsidiaries
that are Loan Parties may not be liquidated into Subsidiaries that are not Loan
Parties.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property

 

67



--------------------------------------------------------------------------------

in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement); in each case in this
paragraph (b) except where the failure would not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties located in the United States to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent, which
endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Company or the Loan Parties under such
policies directly to the Administrative Agent; cause all such policies to
provide that neither the Borrowers, the Administrative Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement,”
without any deduction for depreciation, and such other provisions as the
Administrative Agent may reasonably (in light of a Default or a material
development in respect of the insured Mortgaged Property) require from time to
time to protect their interests; deliver original or certified copies of all
such policies or a certificate of an insurance broker to the Administrative
Agent; cause each such policy to provide that it shall not be canceled or not
renewed upon less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent; deliver to the Administrative Agent, prior
to the cancellation or nonrenewal of any such policy of insurance, a copy of a
renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
of payment of the premium therefor.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent may from time to time reasonably require, and otherwise to ensure
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

(d) With respect to each Mortgaged Property located in the United States, carry
and maintain comprehensive general liability insurance including the “broad form
CGL endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Administrative Agent as an additional insured, on
forms reasonably satisfactory to the Administrative Agent.

(e) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by the Company or any of its
Subsidiaries; and promptly deliver to the

 

68



--------------------------------------------------------------------------------

Administrative Agent a duplicate original copy of such policy or policies, or an
insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Company and the other Loan Parties shall look
solely to their insurance companies or any parties other than the aforesaid
parties for the recovery of such loss or damage and (B) such insurance companies
shall have no rights of subrogation against the Administrative Agent, the
Lenders, the Issuing Bank or their agents or employees. If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Company hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, the
Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Company
and its Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Company or the
affected Subsidiary, as applicable, shall have set aside on its books reserves
in accordance with GAAP with respect thereto or (b) the aggregate amount of such
Taxes, assessments, charges, levies or claims does not exceed U.S.$2.5 million.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within ninety (90) days (or such shorter period as the SEC shall specify for
the filing of Annual Reports on Form 10-K) after the end of each fiscal year, if
not filed electronically with the SEC and publicly available for retrieval by
the Lenders, a consolidated balance sheet and related statements of operations,
cash flows and owners’ equity showing the financial position of Company and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of Company and its Subsidiaries on
a consolidated basis in accordance with GAAP (it being understood that the
electronic filing with the SEC by Company of Annual Reports on Form 10-K of
Company and its consolidated Subsidiaries to the extent

 

69



--------------------------------------------------------------------------------

publicly available for retrieval by the Lenders shall satisfy the requirements
of this Section 5.04(a) to the extent such Annual Reports include the
information specified herein).

(b) within forty-five (45) days (or such shorter period as the SEC shall specify
for the filing of Quarterly Reports on Form 10-Q) after the end of each of the
first three (3) fiscal quarters of each fiscal year, if not filed electronically
with the SEC and publicly available for retrieval by the Lenders, a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of Company and its Subsidiaries as of the close of such
fiscal quarter and the consolidated results of their operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all certified by a Financial Officer of Company, on
behalf of Company, as fairly presenting, in all material respects, the financial
position and results of operations of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the
electronic filing with the SEC by Company of Quarterly Reports on Form 10-Q of
Company and its consolidated Subsidiaries to the extent publicly available for
retrieval by the Lenders shall satisfy the requirements of this Section 5.04(b)
to the extent such Quarterly Reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of Company (i) certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) commencing with the fiscal period ending June 30, 2010 setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.10, 6.11 and
6.12 and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations), provided that issuance by such accounting firm of an
unqualified audit opinion shall be deemed to satisfy the requirement under this
clause (y);

(d) [Intentionally Omitted];

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Closing Date, the consolidated financial statements of
Company and its Subsidiaries delivered pursuant to paragraphs (a) or (b) above
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such clauses had no such change in
accounting principles and policies been made, then, together with the first
delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Company reconciling such changes to what the financial statements would have
been without such changes;

(f) within ninety (90) days after the beginning of each fiscal year, an
operating and capital expenditure budget, in form satisfactory to the
Administrative Agent prepared by the Company for each of the four (4) fiscal
quarters of such fiscal year prepared in reasonable detail, of the Company and
the Subsidiaries, accompanied by the statement of a Financial Officer of the
Company to the effect that, to the best of his knowledge, the budget is a
reasonable estimate for the period covered thereby;

(g) annually, upon the reasonable request of the Administrative Agent, updated
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(d);

 

70



--------------------------------------------------------------------------------

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of the Company or any Subsidiary in connection with any
material interim or special audit made by independent accountants of the books
of the Company or any Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Company obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Company or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Company or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or could
reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), including the Luxembourg Domiciliation Law, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that this Section 5.06 shall not
apply to Environmental Laws, which are the subject of Section 5.09, or to laws
related to Taxes, which are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Company or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Company, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Company to discuss the affairs, finances and
condition of the Company or any of the Subsidiaries with the officers thereof
and independent accountants therefor

 

71



--------------------------------------------------------------------------------

(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.10. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the applicable Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) In the case of the Company, grant and cause each of the Subsidiary Loan
Parties to grant to the Administrative Agent security interests and Mortgages in
such Material Real Property located in the United States of the Company or such
Subsidiary Loan Party as are acquired after the Closing Date and satisfy the
requirements of clause (h) of the definition of Collateral and Guarantee
Requirement (other than clause (iii)) with respect to such Material Real
Properties within ninety (90) days after the date such Material Real Property is
acquired. With respect to each of the items identified in this clause (b) that
are required to be delivered within ninety (90) days after the date the
applicable Material Real Property is acquired, the Administrative Agent, in each
case, may (in its sole discretion) extend such date to a later date acceptable
to the Administrative Agent.

(c) If any additional direct or indirect Subsidiary of the Company becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Closing Date within five (5) Business Days after the date such
Subsidiary becomes a Subsidiary Loan Party (including as a result of becoming a
Material Subsidiary), notify the Administrative Agent and the Lenders thereof
and, within sixty (60) Business Days after the date such Subsidiary becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Domestic Loan Party. The
Administrative Agent may (in its sole discretion) extend such date to a later
date acceptable to the Administrative Agent.

(d) In the case of any Domestic Loan Party, (i) furnish to the Administrative
Agent prompt written notice of any change (A) in such Domestic Loan Party’s
corporate or organization name, (B) in such Domestic Loan Party’s identity or
organizational structure or (C) in such Domestic Loan Party’s organizational
identification number; provided that no Domestic Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the UCC or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral for

 

72



--------------------------------------------------------------------------------

the benefit of the Secured Parties and (ii) promptly notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed.

(e) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied if such action would violate Section 9.22
hereof. In addition, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 need not be satisfied with respect to (i) any
Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), (ii) any assets
acquired after the Closing Date, to the extent that, and for so long as, taking
such actions would violate a contractual obligation binding on such assets that
existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets (except in the case of assets acquired with Indebtedness permitted
pursuant to Section 6.01(i) that is secured by a Lien permitted pursuant to
Section 6.02(i)) or (iii) any Equity Interests in or any asset of a Foreign
Subsidiary if the Company demonstrates to the Administrative Agent and the
Administrative Agent determines (in its reasonable discretion) that the cost of
the satisfaction of the Collateral and Guarantee Requirement of this
Section 5.10 with respect thereto exceeds the value of the security offered
thereby; provided that, upon the reasonable request of the Administrative Agent,
the Company shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (i) and (ii) above, other than
those set forth in a joint venture agreement to which the Company or any
Subsidiary is a party.

SECTION 5.11. Fiscal Year. In the case of the Company and the Subsidiaries,
cause their fiscal year to end on December 31.

SECTION 5.12. [Intentionally Omitted].

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by the Company or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset, including any Equity
Interest, the Company would be required by the terms of the Senior Subordinated
Note Indenture to make an offer to purchase any Senior Subordinated Notes, as
applicable, then, in the case of the Company or a Subsidiary, prior to the first
day on which the Company would be required to commence such an offer to
purchase, (i) prepay Loans in accordance with Section 2.11 or (ii) acquire
assets, Equity Interests or other securities in a manner that is permitted by
Section 6.04 or Section 6.05, in each case in a manner that will eliminate any
such requirement to make such an offer to purchase.

SECTION 5.14. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in the definition of “Collateral and Guarantee
Requirement,” in each case within the time periods specified therein (including
any extension of such time periods permitted by the Administrative Agent
pursuant to paragraph (j) of the definition of “Collateral and Guarantee
Requirement”).

 

73



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Company will not, and will not cause or permit
any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and (other than in the case of any
existing letters of credit to be replaced with Letters of Credit issued
hereunder) set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a Person not affiliated with the Company or
any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Company and the Subsidiaries pursuant to Swap Agreements
permitted by Section 6.13;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Company or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than thirty (30) days following such incurrence;

(e) Indebtedness of the Company or any Subsidiary to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds and completion or performance guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business and Indebtedness arising out of advances on exports,
advances on imports, advances on trade receivables, customer prepayments and
similar transactions in the ordinary course of business and consistent with past
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three (3) Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within sixty (60) days from its incurrence;

 

74



--------------------------------------------------------------------------------

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a Person
merged into or consolidated with the Company or any Subsidiary after the Closing
Date and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event and where
such acquisition, merger or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable (together with
Indebtedness outstanding pursuant to this paragraph (h), paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), would not exceed U.S.$50.0 million;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Company or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed U.S.$50.0
million;

(j) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (k) not in excess of U.S.$50.0 million;

(l) unsecured senior or subordinated Indebtedness of the Borrowers and any
unsecured senior or subordinated Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, in each case in the form of Permitted Debt
Securities; provided that both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or would result therefrom;

(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrowers
described in paragraph (l), (ii) by any Loan Party of any Indebtedness of the
Company or any Loan Party expressly permitted to be incurred under this
Agreement, (iii) by the Company or any Subsidiary of Indebtedness otherwise
expressly permitted hereunder of the Company or any Subsidiary that is not a
Loan Party to the extent permitted by Section 6.04, (iv) by any Subsidiary that
is not a Loan Party of Indebtedness of another Subsidiary that is not a Loan
Party; provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and
(v) by the Company or any Subsidiary of Indebtedness of Foreign Subsidiaries
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(a), (k) or (s); provided that Guarantees by any Loan Party
under this Section 6.01(m) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;

(n) Indebtedness arising from agreements of the Company or any Subsidiary
providing for indemnification, adjustment of purchase price, earn outs or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

75



--------------------------------------------------------------------------------

(o) Indebtedness in connection with Permitted Receivables Financings; provided
that the proceeds thereof are applied in accordance with Section 2.11(c) to the
extent they constitute Net Proceeds;

(p) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of
U.S.$20.0 million;

(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(r) [Intentionally Omitted];

(s) Indebtedness of Foreign Subsidiaries (including letters of credit or bank
guarantees (other than Letters of Credit issued pursuant to Section 2.05) and
including all Indebtedness of Chart Ferox, a.s. under its existing revolving
credit facilities or any refinancings thereof) for working capital purposes
incurred in the ordinary course of business in an aggregate amount not to exceed
U.S.$30.0 million outstanding at any time;

(t) Indebtedness of the Company and its Subsidiaries in respect of factoring of
receivables from a foreign customer held by the Company and its Subsidiaries in
an aggregate principal amount not to exceed U.S. $15.0 million at any time;

(u) [Intentionally Omitted]; and

(v) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (t) above.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except:

(a) Liens on property or assets of the Company and the Subsidiaries existing on
the Closing Date and set forth on Schedule 6.02(a); provided that such Liens
shall secure only those obligations that they secure on the Closing Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Company or any Subsidiary;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Company or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h),
provided that (i) such Lien does not apply to any other property or assets of
the Company or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, such Lien is permitted in accordance with clause (e) of the
definition of the term “Permitted Refinancing Indebtedness”;

 

76



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Company or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning and building restrictions, easements, encumbrances, trackage rights,
leases (other than Capital Lease Obligations), subleases, conditions, covenants,
licenses, special and general assessments, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business that do not render title unmarketable and that, in the aggregate, do
not interfere in any material respect with the ordinary conduct of the business
of the Company or any Subsidiary or would result in a Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Company or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Company or any Subsidiary in connection with such acquisition (or construction)
and (iv) such security interests do not apply to any other property or assets of
the Company or any Subsidiary (other than to accessions to such equipment or
other property or improvements); provided further that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

 

77



--------------------------------------------------------------------------------

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of the Company or any
Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof) of not more than
U.S.$25.0 million at any time;

(m) Liens disclosed by the title insurance policies and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided
further that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(n) Liens in respect of Permitted Receivables Financings;

(o) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Company or any Subsidiary, as tenant, in the
ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(s) licenses of intellectual property granted in the ordinary course of
business;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a), (k) or (s);

(v) Liens upon specific items of inventory or other goods and proceeds of the
Company or any of the Subsidiaries securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(w) Liens solely on any cash earnest money deposits made by the Company or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Company or any of the
Subsidiaries in the ordinary course of business;

 

78



--------------------------------------------------------------------------------

(y) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 2% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

(z) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p)
or (s); provided, however, that if such Liens are on assets that constitute
Collateral, such Liens may be pari passu with, but not prior to, the Liens
granted in favor of the Administrative Agent under the Collateral Agreement
unless such Liens secure letters of credit or bank guarantees and such assets
constitute the rights of such Foreign Subsidiary under the contracts and
agreements in respect of which such Indebtedness was incurred; and

(aa) Liens to secure the Indebtedness of the Company and its Subsidiaries that
is permitted to be incurred under Section 6.01(t) solely on the receivables held
by the Company and its Subsidiaries and that are subject to the related
factoring programs.

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on (1) Pledged Collateral, other than Liens in favor of the
Administrative Agent and Liens permitted by Section 6.02(d), (e), (q) or (z), or
(2) Mortgaged Property, in each case, other than Liens in favor of the
Administrative Agent, Prior Liens and Permitted Encumbrances.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed U.S.$50.0
million.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Company and the Subsidiaries) to or Guarantees of the obligations of, or make or
permit to exist any investment or any other interest in (each, an “Investment”),
in any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by (i) Loan Parties in the Foreign Borrower or
in Subsidiaries that are not Loan Parties in an aggregate amount, when combined
with the aggregate outstanding principal amount of Revolving Facility Loans made
to the Foreign Borrower, not to exceed an amount equal to U.S.$50.0 million
(valued at the time of the making thereof and at the time any Revolving Facility
Loans are made to the Foreign Borrower and without giving effect to any
write-downs or write-offs thereof) (plus any return of capital actually received
by the respective investors in respect of investments previously made by them
pursuant to this clause a(i)), (ii) Loan Parties in Domestic Loan Parties and
(iii) Subsidiaries that are not Loan Parties in Loan Parties.

(b) Permitted Investments and investments that were Permitted Investments when
made;

 

79



--------------------------------------------------------------------------------

(c) Investments arising out of the receipt by the Company or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(d) (i) loans and advances to employees of the Company or any Subsidiary in the
ordinary course of business not to exceed U.S.$4.0 million in the aggregate at
any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.13 and Capital Expenditures
permitted pursuant to Section 6.10;

(g) Investments existing on the Closing Date and set forth on Part I of
Schedule 6.04 and Investments set forth on Part II of Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);

(i) other Investments by the Company or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed U.S.$50.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (i));

(j) Investments constituting Permitted Business Acquisitions in an aggregate
amount, which shall be deemed to include the principal amount of Indebtedness
that is assumed pursuant to Section 6.01 in connection with such Permitted
Business Acquisitions, not to exceed U.S.$75.0 million during any fiscal year of
the Company (provided that no such Dollar limitation shall apply so long as, at
the time of making any such Investment and after giving effect thereto, (1) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (2) the Leverage Ratio shall be less than 2.50:1.00 calculated on
a pro forma basis as of the last day of the most recently ended fiscal quarter
in respect of which financial statements have been delivered pursuant to
Section 5.04);

(k) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Company, which proceeds or Investments in
turn are contributed (as common equity) to any Loan Party;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Subsidiaries that are not Domestic Loan
Parties in any Loan Party or other Subsidiary.

(m) Investments arising as a result of Permitted Receivables Financings;

(n) the Transactions;

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

 

80



--------------------------------------------------------------------------------

(p) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the Company or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

(q) Guarantees by the Company or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;

(r) a joint venture (including a non-majority owned joint venture) with, or a
significant Investment in, a Chinese entity or a project or venture with such
Chinese entity (in either case, in an aggregate principal amount not to exceed
U.S.$50.0 million) involving a Subsidiary of the Company doing business in
China, which venture may result in the Company no longer owning a majority of
the Equity Interests of such Subsidiary or the Company or any of its
Subsidiaries acquiring an interest in one or more new joint venture entities
arising in connection with such project or venture;

(s) Investments to investigate or remedy environmental conditions in the
ordinary course of business and otherwise in an aggregate amount not exceeding
U.S.$5.0 million and already accrued at March 31, 2010; and

(t) Loans, capital contributions and other Investments made subsequent to the
Closing Date in connection with the Permitted Foreign Restructuring.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or preferred equity
interests of the Company (except to the extent that no cash interest or other
cash payments are required in respect thereof), or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory, supplies, services, materials and
equipment and the purchase and sale of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by the
Company or any Subsidiary, (ii) the sale of any other asset in the ordinary
course of business by the Company or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Company or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) (A) the merger or
consolidation of any Subsidiary into the Company in a transaction in which the
Company is the surviving corporation or (B) the merger or consolidation of any
Subsidiary that is not a Loan Party into the Foreign Borrower in a transaction
in which the Foreign Borrower is the surviving corporation, (ii) the merger or
consolidation of any Subsidiary into or with any Domestic Loan Party in a
transaction in which the surviving or resulting entity is a Domestic Loan Party
and, in the case of each of clauses (i)(A) and (ii), no Person other than the
Company or a Domestic Loan Party receives any consideration or in the case of
clause (i)(B), no Person other than the Foreign Borrower receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party or
(iv) the liquidation or dissolution (other than the Borrowers) or change in form
of entity of the Company or any

 

81



--------------------------------------------------------------------------------

Subsidiary if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Company or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07; provided further
that the aggregate gross proceeds of any sales, transfers, leases or other
dispositions by a Domestic Loan Party to a Subsidiary that is not a Domestic
Loan Party in reliance upon this paragraph (c) and the aggregate gross proceeds
of any or all assets sold, transferred or leased in reliance upon paragraph (h)
below shall not exceed, in any fiscal year of the Company, U.S.$50.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends, distributions and repurchases of Equity Interests permitted by
Section 6.06;

(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Company, U.S.$50.0 million; provided further that the Net Proceeds
thereof are applied in accordance with Section 2.11(c);

(i) any purchase, lease, or other acquisition of assets, or any merger or
consolidation, in each case in connection with a Permitted Business Acquisition,
provided that following any such merger or consolidation (i) involving a
Borrower, such Borrower is the surviving corporation and (ii) involving any
Domestic Loan Party other than the Company, the surviving or resulting entity
shall be a Domestic Loan Party that is a Wholly Owned Subsidiary;

(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Company or any Subsidiary in the ordinary course of
business;

(k) abandonment, cancellation or disposition of any intellectual property of the
Borrowers in the ordinary course of business;

(l) the sale of the land owned by a Domestic Loan Party in Plaistow, New
Hampshire and the sale of the facility owned by a Domestic Loan Party in Denver,
Colorado;

(m) sales, leases or other dispositions of inventory of the Company and its
Subsidiaries determined by the management of the Company to be no longer useful
or necessary in the operation of the business of the Company or any of the
Subsidiaries; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(c);

(n) factoring of receivables held by the Company and its Subsidiaries as
permitted under Section 6.01(t); and

 

82



--------------------------------------------------------------------------------

(o) asset sales, mergers, consolidations and acquisitions made in connection
with the Permitted Foreign Restructuring.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof and purchases, sales or transfers
pursuant to paragraph (f) or (o) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d), (f) or (k) of this Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets in excess of U.S.$10.0 million shall be permitted
by paragraph (h) of this Section 6.05 unless such disposition is for at least
75% cash consideration; provided that for purposes of clauses (i) and (ii), the
amount of any secured Indebtedness or other Indebtedness of a Subsidiary that is
not a Loan Party (as shown on the Company’s or such Subsidiary’s most recent
balance sheet or in the notes thereto) of the Company or any Subsidiary of the
Company that is assumed by the transferee of any such assets shall be deemed
cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
however, that:

(a) any Subsidiary of the Company may declare and pay dividends to, repurchase
its Equity Interests from or make other distributions to, the Company or to any
Wholly Owned Subsidiary of the Company (or, in the case of non-Wholly Owned
Subsidiaries, to the Company or any subsidiary that is a direct or indirect
parent of such subsidiary and to each other owner of Equity Interests of such
subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Company or such subsidiary) based on their relative ownership interests);

(b) [Intentionally Omitted];

(c) the Company and each Subsidiary may repurchase, redeem or otherwise acquire
or retire for value any Equity Interests of the Company or any Subsidiary held
by any current or former officer, director, consultant or employee of the
Company or any Subsidiary pursuant to any equity subscription agreement, stock
option agreement, equity compensation arrangement, shareholders’, directors’ or
members’ agreement or similar agreement, plan or arrangement or any Plan and
Subsidiaries may declare and pay dividends to the Company or any other
Subsidiary the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year U.S.$10.0 million (plus the amount of net proceeds
(x) received by the Company during such calendar year from sales of Equity
Interests of the Company to directors, consultants, officers or employees of the
Company or any Subsidiary in connection with permitted employee compensation and
incentive arrangements and (y) of any key-man life insurance policies recorded
during such calendar year) which, if not used in any year, may be carried
forward to any subsequent calendar year;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or other equity awards or upon vesting, payment or forfeiture of
an equity award;

(e) [Intentionally Omitted];

 

83



--------------------------------------------------------------------------------

(f) the Company may make distributions to its members of management that hold
Equity Interests of the Company in respect of such Equity Interests in an
aggregate amount not to exceed in any fiscal year U.S.$15.0 million;

(g) [Intentionally Omitted];

(h) [Intentionally Omitted];

(i) the Company may make dividends and distributions, in each case in accordance
with the provision thereof, deemed to occur upon exercise of stock options,
appreciation rights or warrants if such Equity Interests represent a portion of
the exercise price of such options, appreciation rights or warrants;

(j) so long as no Default or Event of Default has occurred and is continuing,
the Company may declare, make or pay distributions, dividends and repurchases in
respect of its Equity Interests not otherwise permitted under this Section 6.06
in an aggregate amount for any fiscal year of the Company not to exceed
U.S.$25.0 million; and

(k) dividends, distributions, redemptions, purchases, retirements, acquisitions
and other transactions among the Company and its Subsidiaries made in connection
with the Permitted Foreign Restructuring.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement (including in connection with any Permitted
Receivables Financing) or (ii) upon terms no less favorable to the Company or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
this clause (ii) shall not apply to the indemnification of directors of the
Company and the Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share program and other stock plans customarily maintained or
funded by public companies, and the granting and performance of registration
rights approved by the Board of Directors of the Company;

(ii) transactions among the Company and the Loan Parties and transactions among
the non-Loan Parties and among non-Loan Parties and the Foreign Borrower
otherwise permitted by this Agreement;

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Company and the
Subsidiaries under arrangements entered into in the ordinary course of business
and the payment of fees and indemnities to directors, officers, consultants and
employees of the Company and the Subsidiaries pursuant to such arrangements;

 

84



--------------------------------------------------------------------------------

(iv) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect;

(v) any employment agreement or employee benefit plan entered into by the
Company or any of the Subsidiaries in the ordinary course of business or
consistent with past practice and payments pursuant thereto;

(vi) transactions otherwise permitted under Section 6.04 and Section 6.06;

(vii) [Intentionally Omitted];

(viii) [Intentionally Omitted];

(ix) [Intentionally Omitted];

(x) transactions with any Affiliate for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice;

(xi) any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Company or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate;

(xii) [Intentionally Omitted];

(xiii) transactions pursuant to any Permitted Receivables Financing;

(xiv) [Intentionally Omitted];

(xv) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Company or any Subsidiary of any other Subsidiary or the
Company that is not a Loan Party (other than the Foreign Borrower) in the
ordinary course of business, except for guarantees of Indebtedness in respect of
borrowed money;

(xvi) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Company or any Subsidiary where such Person is treated no
more favorably than the other holders of Indebtedness of the Company or any
Subsidiary or (B) of Equity Interests of the Company or any Subsidiary where
such Person is treated no more favorably than the other holders of Equity
Interests of the Company or any Subsidiary; and

(xvii) transactions pursuant to the Permitted Foreign Restructuring.

SECTION 6.08. Business of the Company and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by it on the Closing Date
and any business or business activities incidental or

 

85



--------------------------------------------------------------------------------

related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of the Company or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Senior Subordinated Notes or
any Permitted Debt Securities, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of the Senior Subordinated Notes or any Permitted
Debt Securities (except for Refinancings permitted by Section 6.01(l)), except
for (A) payments of regularly scheduled interest, (B) with respect to Permitted
Debt Securities or the Senior Subordinated Notes, payments made solely with the
proceeds from the issuance of Equity Interests or from equity contributions and
(C) with respect to the Senior Subordinated Notes, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
(1) purchases and redemptions of Senior Subordinated Notes in an amount not to
exceed U.S.$50.0 million and (2) up to an additional U.S.$50.0 million of
purchases and redemptions of Senior Subordinated Notes so long as, after giving
effect to any such purchases and redemptions, the Leverage Ratio shall be less
than 2.50:1.00 calculated on a pro forma basis as of the last day of the most
recently ended fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 5.04; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Senior Subordinated Note or any Permitted Debt Securities, any Permitted
Receivables Document or any agreement (including any Senior Subordinated Notes
Document or any document relating to any Permitted Debt Securities) relating
thereto, other than amendments or modifications that are not in any manner
materially adverse to Lenders and that do not affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to the Company or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(i) restrictions imposed by applicable law;

(ii) restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary;

(iii) contractual encumbrances or restrictions in effect on the Closing Date
under (x) any Senior Subordinated Note Document or (y) any agreements related to
any permitted renewal, extension or refinancing of any Indebtedness existing on
the Closing Date that does not expand the scope of any such encumbrance or
restriction;

 

86



--------------------------------------------------------------------------------

(iv) restrictions imposed by any Permitted Debt Securities that are customary
for such Permitted Debt Securities and are no more restrictive than the
restrictions set forth in this Agreement;

(v) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(vii) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(viii) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(ix) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(x) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(xi) customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 6.05 pending the consummation
of such sale; or

(xii) any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.

SECTION 6.10. Capital Expenditures. Permit the Company or its Subsidiaries to
make any Capital Expenditure, except that:

(a) The Company and its Subsidiaries may make Capital Expenditures so long as
during any fiscal year the aggregate amount thereof does not exceed U.S.$25.0
million.

(b) Notwithstanding anything to the contrary contained in paragraph (a) above,
to the extent that the aggregate amount of Capital Expenditures made by the
Company and its Subsidiaries in any fiscal year of the Company pursuant to
Section 6.10(a) is less than U.S.$25.0 million, the amount of such difference
may be carried forward and used to make Capital Expenditures in the two
(2) succeeding fiscal years; provided that in any fiscal year, the amount
permitted to be applied to make Capital Expenditures pursuant to this
paragraph (b) shall in no event exceed an amount equal to 50% of the amount set
forth in Section 6.10(a) for such fiscal year.

SECTION 6.11. Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after June 30, 2010, of (i) EBITDA to (ii) Cash Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be less than 3.00 to 1.00; provided
that to the extent any Asset Disposition or any Asset Acquisition (or any
similar transaction or transactions for which a waiver or a

 

87



--------------------------------------------------------------------------------

consent of the Required Lenders pursuant to Section 6.05 has been obtained) or
incurrence or repayment of Indebtedness (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, the Interest Coverage Ratio shall be determined
for the respective Test Period on a Pro Forma Basis for such occurrences.

SECTION 6.12. Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2010, of (i) Consolidated Net Debt to (ii) EBITDA
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than 3.25 to 1.00; provided that to the extent
any Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, EBITDA shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than (a) any
Swap Agreement required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, and (c) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.14. Designated Senior Debt. Designate any Indebtedness of the Company
or any of the Subsidiaries other than (i) the Obligations hereunder and
(ii) senior Permitted Debt Securities as “Designated Senior Indebtedness” under,
and as defined in, the Senior Subordinated Notes Indenture or as “senior
indebtedness” or “designated senior indebtedness” or words of similar import
under and in respect of any other indenture, agreement or instrument under which
any other Subordinated Indebtedness is outstanding.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by any Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by such Borrower or any other
Loan Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b)

 

88



--------------------------------------------------------------------------------

above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to any Borrowers), 5.05(a), 5.08, 5.10(c) or in
Article VI;

(e) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent or any Lender to
the Borrowers;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any of the Subsidiaries, or of a substantial part of
the property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any of the Subsidiaries or
for a substantial part of the property or assets of the Company or any of the
Subsidiaries or (iii) the winding-up or liquidation of the Company or any
Subsidiary (except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) (1) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any of the Subsidiaries or for a substantial part of the property
or assets of the Company or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due or (2) a Foreign Borrower Insolvency Event shall occur;

(j) the failure by the Company or any Subsidiary to pay one or more final
judgments aggregating in excess of U.S.$15.0 million (net of any amounts which
are covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of thirty (30)

 

89



--------------------------------------------------------------------------------

consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of the Company or any Subsidiary to enforce any
such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Company or any Subsidiary not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the
Company and its Subsidiaries on a consolidated basis shall cease to be, or shall
be asserted in writing by the Company or any other Loan Party not to be, a valid
and perfected security interest (having the priority required by this Agreement
or the relevant Security Document) in the securities, assets or properties
covered thereby, except to the extent that (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file UCC continuation statements,
(y) such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Administrative Agent to take any action necessary to
secure the validity, perfection or priority of the liens, or (iii) the
Guarantees pursuant to the Security Documents by the Borrowers or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrowers or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to the Company
described in paragraph (h), (i) or (l) above), and at any time thereafter during
the continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other Secured Obligations of the Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) demand cash collateral pursuant to Section 2.05(j); and in any event with
respect to the Company described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Secured Obligations of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
Company most recently ended, have assets with a value in excess of 2.5% of the
Consolidated Total Assets or 2.5% of total revenues of the Company and its
Subsidiaries as of such date; provided that if it is necessary to exclude more
than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be

 

90



--------------------------------------------------------------------------------

considered to be a single consolidated Subsidiary for purposes of determining
whether the condition specified above is satisfied.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent is hereby
expressly authorized by the Lenders and the Issuing Bank, without hereby
limiting any implied authority, (a) to receive on behalf of the Lenders and such
Issuing Bank all payments of principal of and interest on the Loans, all
payments in respect of L/C Disbursements and all other amounts due to the
Lenders and the Issuing Bank hereunder, and promptly to distribute to each
Lender or the Issuing Bank its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders of any Event of Default specified
in this Agreement of which the Administrative Agent has actual knowledge
acquired in connection with the performance of its duties as Administrative
Agent hereunder; and (c) to distribute to each Lender copies of all notices,
financial statements and other materials delivered by the Borrower pursuant to
this Agreement as received by the Administrative Agent. Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents, and all rights and remedies in respect of such Collateral
shall be controlled by the Administrative Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire

 

91



--------------------------------------------------------------------------------

into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

92



--------------------------------------------------------------------------------

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agents or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.06, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.18;
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

 

93



--------------------------------------------------------------------------------

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan as
Administrative Agent may acquire and be the holder of any bond issued by any
Borrower or any Subsidiary in connection with this Agreement (i.e., the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
any Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

 

94



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to either Borrower, to it at c/o Chart Industries, Inc., One Infinity
Corporate Centre Drive, Suite 300, Garfield Heights, Ohio 44125, Attention:
Michael F. Biehl, Chief Financial Officer (Telecopy No. (440) 753-1491) (e-mail:
michael.biehl@chart-ind.com);

(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Floor 7, Chicago, Illinois 60603, Attention of Muoy Lim (Telecopy No.
(888) 292-9544) (e-mail: jpm.agency.servicing.2@jpmchase.com) and (B) in the
case of Borrowings by the Foreign Borrower or Borrowings denominated in Foreign
Currencies, to J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ,
Attention of Sue Dalton (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7, Chicago,
Illinois 60603, Attention of Muoy Lim (Telecopy No. (888) 292-9544) (e-mail:
jpm.agency.servicing.2@jpmchase.com);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Stacy Slaton
(Telecopy No. (312) 732-2729) (e-mail: stacy.l.slaton@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Muoy Lim
(Telecopy No. (888) 292-9544) (e-mail: jpm.agency.servicing.2@jpmchase.com); and

(v) If to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided
further that approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or

 

95



--------------------------------------------------------------------------------

any other Loan Document shall be considered to have been relied upon by the
Lenders and the Issuing Bank and shall survive the making by the Lenders of the
Loans, the execution and delivery of the Loan Documents and the issuance of the
Letters of Credit, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or L/C Disbursement or any Fee
or any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. Without prejudice to the survival of any
other agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Issuing Bank, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent and the Issuing Bank; provided that no consent of
the Administrative Agent or the Issuing Bank shall be required for an assignment
of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of

 

96



--------------------------------------------------------------------------------

the assigning Lender’s Commitment or contemporaneous assignments to related
Approved Funds that equal at least U.S.$1.0 million in the aggregate, the amount
of the commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
U.S.$5.0 million, in the case of assignments under the Revolving Facility and
U.S.$1.0 million, in the case of assignments under the Term Loan Facility unless
the Company and the Administrative Agent otherwise consent; provided that no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of U.S.$3,500; provided that no such recordation fee shall
be due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an Approved Fund of such Lender or an assignment by the Administrative
Agent and provided further that only one such fee shall be payable in connection
with contemporaneous assignments to related Approved Funds; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

97



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(d) or 9.05(c), the Administrative Agent shall have no obligation
to accept such Assignment and Acceptance and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument (oral or written) pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that (x) such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.04(a)(i) or
clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) with respect to such Participant may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive

 

98



--------------------------------------------------------------------------------

with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Company’s prior written
consent (which shall not be unreasonably withheld). A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with Section 2.17(e)
as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In case of assignment, transfer or novation by any existing Lender to a new
Lender or Participant of all or any part of its rights and obligations under any
of the Loan Documents, such existing Lender and the new Lender or Participant,
as applicable, shall agree that, for the purposes of Article 1278 of the
Luxembourg Civil Code (to the extent applicable), the security created under
the Security Documents, securing the rights assigned, transferred or novated
thereby, will be preserved for the benefit of the new Lender or Participant, as
applicable.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates in connection
with the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrowers and the reasonable
fees, disbursements and the charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Sidley
Austin LLP, counsel for the Administrative Agent, and, in connection with any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel (including the reasonable and documented allocated costs of
internal counsel for the Administrative Agent, the Issuing Bank or any Lender).

(b) The Borrowers agree to indemnify the Administrative Agent, the Issuing Bank,
each Lender and each of their respective directors, trustees, officers,
employees, investment advisors and agents (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and

 

99



--------------------------------------------------------------------------------

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Subject to and without limiting the generality of
the foregoing sentence, the Borrowers agree to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel or consultant fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any Environmental Claim related in any way to the Company or any of its
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials, regardless of when occurring, at, under, on or
from any Property, any property owned, leased or operated by any predecessor of
the Company or any of its Subsidiaries, or any property at which the Company or
any of its Subsidiaries has sent Hazardous Materials for treatment, storage or
disposal, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result from the gross negligence or willful misconduct of such
Indemnitee or any of its Related Parties. The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that any Borrower’s failure to pay any such
amount shall not relieve any Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

(f) This Section 9.05 shall not apply to Taxes.

SECTION 9.06. Right of Set-off. Subject to Sections 2.24 and 9.22, if an Event
of Default shall have occurred and be continuing, each Lender and the Issuing
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final and in whatever currency
denominated) at any time held and other indebtedness at any time owing by such
Lender or the Issuing Bank to or for the credit or the account of any Loan Party
or any other Domestic Subsidiary, against any and all Secured Obligations, now
or hereafter existing under this Agreement or any other Loan Document held by
such

 

100



--------------------------------------------------------------------------------

Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender and the Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or the
Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any other Loan Party in any case
shall entitle such Person to any other or further notice or demand in similar or
other circumstances.

(b) Except as provided in Section 2.20 with respect to a New Term Loan
Amendment, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Administrative Agent, as applicable, and consented to by
the Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,

 

101



--------------------------------------------------------------------------------

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), or

(vi) release all or substantially all the Collateral or release any Subsidiary
Loan Party from its Guarantee under a Collateral Agreement, unless, in the case
of a Subsidiary Loan Party, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank acting as such at the effective date of such agreement, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (a) to add one or more additional credit facilities (in
addition to New Term Loans as provided in Section 2.20) to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Facility Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder which shall be Loans hereunder
(“Replacement Term Loans”); provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such

 

102



--------------------------------------------------------------------------------

Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to (i) integrate any New Term
Commitments or New Revolving Facility Commitments on substantially the same
basis as the Term Loans or Revolving Facility Loans, as applicable and (ii) cure
any ambiguity, omission, mistake, defect or inconsistency, to the extent such
cure could not reasonably be expected to have a material adverse effect on the
Lenders.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or the Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or the
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or the Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith

 

103



--------------------------------------------------------------------------------

negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to such Borrower at the address specified for the Loan Parties
in Section 9.01(a). Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender or the Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrowers or any other Loan
Party or their properties in the courts of any jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.16. Confidentiality. Each of the Lenders, the Issuing Bank and the
Administrative Agent agrees that it shall maintain in confidence any information
relating to the Borrowers and the other Loan Parties furnished to it by or on
behalf of the Borrowers or the other Loan Parties (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
the Issuing Bank or the Administrative Agent without violating this Section 9.16
or (c) was available to such Lender, the Issuing Bank or the Administrative
Agent from a third party having, to such Person’s knowledge, no obligations of
confidentiality to the Company or any other Loan Party) and shall not reveal the
same other than to its directors, trustees, officers, employees and advisors
with a need to know or to any Person that approves or administers the Loans on
behalf of such Lender (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), except: (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting

 

104



--------------------------------------------------------------------------------

or review procedures to Governmental Authorities or the National Association of
Insurance Commissioners, (C) to its parent companies, Affiliates or auditors (so
long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), (D) in order to enforce its
rights under any Loan Document in a legal proceeding, (E) to any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section).

SECTION 9.17. [Intentionally Omitted].

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party
(other than the Equity Interests of the Company) or any of its assets to a
Person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by any Borrower and at
such Borrower’s expense to release any Liens created by any Loan Document in
respect of such Equity Interests or assets, and, in the case of a disposition of
the Equity Interests of any Subsidiary Loan Party that is not a Borrower in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminate such Subsidiary Loan
Party’s obligations under its Guarantee. In addition, the Administrative Agent
agrees to take such actions as are reasonably requested by any Borrower and at
such Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations are paid in full and all Letters of
Credit and Commitments are terminated. Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of any Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.

SECTION 9.19. U.S. Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the U.S. Patriot Act, it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow the Lenders to identify such Loan Party in accordance with the U.S.
Patriot Act.

SECTION 9.20. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s principal office
in London at 11:00 a.m. (London time) on the Business Day preceding that on
which final, non-appealable judgment is given. The obligations of each Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate

 

105



--------------------------------------------------------------------------------

obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 9.21. Termination or Release. The Security Documents, the guarantees
made therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and a Domestic Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, in each case in accordance with Section 7.14 of the Collateral
Agreement.

SECTION 9.22. Pledge and Guarantee Restrictions. Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding Equity Interests of
(x) any Foreign Subsidiary or (y) any Domestic Subsidiary substantially all of
whose assets consist of the Equity Interests in “controlled foreign
corporations” under Section 957 of the Code shall be pledged or similarly
hypothecated to guarantee, secure or support any Obligation of any Loan Party;

(ii) no Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of the Equity Interests in “controlled foreign corporations”
under Section 957 of the Code shall guarantee or support any Obligation of any
Loan Party;

(iii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of the Equity Interests in “controlled foreign corporations under
Section 957 of the Code (including indirectly by way of an offset or otherwise)
which security or similar interests guarantees or supports any Obligation of any
Loan Party; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
such guarantee or support would contravene the Agreed Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.22 shall be void ab
initio.

ARTICLE X

COMPANY GUARANTEE

In order to induce the Lenders to extend credit to the Borrowers hereunder, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Secured
Obligations. The Company further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation.

The Company waives presentment to, demand of payment from and protest to any
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice

 

106



--------------------------------------------------------------------------------

of protest for nonpayment. The obligations of the Company hereunder shall not be
affected by (a) the failure of the Administrative Agent, the Issuing Bank or any
Lender to assert any claim or demand or to enforce any right or remedy against
any Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise; (b) any extension or renewal of any of the Secured Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Secured Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Secured Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Loan Party or any other guarantor
of any of the Secured Obligations; (g) the enforceability or validity of the
Secured Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Secured Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Loan Party or any other guarantor of
any of the Secured Obligations, for any reason related to this Agreement, any
Swap Agreement, any other Loan Document, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Loan Party or any other guarantor of the Secured Obligations, of
any of the Secured Obligations or otherwise affecting any term of any of the
Secured Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such Loan
Party or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of such Loan Party to
subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any Loan
Party or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Secured Obligations, any impossibility in the performance of any of the Secured
Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Loan Party or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Loan Party by virtue hereof, upon the failure of any other
Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Secured Obligations then
due, together with accrued and unpaid interest thereon.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Loan Party arising as a result thereof by way of right of
subrogation or otherwise

 

107



--------------------------------------------------------------------------------

shall in all respects be subordinated and junior in right of payment to the
prior indefeasible payment in full in cash of all Secured Obligations owed by
such Loan Party to the Administrative Agent, the Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Secured Obligations.

[Signature Pages Follow]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CHART INDUSTRIES, INC., as the Company By:  

/s/ Michael F. Biehl

Name:   Michael F. Biehl Title:   Executive Vice President and Chief Financial
Officer

 

CHART INDUSTRIES LUXEMBOURG S.À R.L., as the Foreign Borrower By:  

/s/ Ivo Kustura

  Name:   Ivo Kustura   Title:   Class A Director By:  

/s/ Michael F. Biehl

Name:   Michael F. Biehl Title:   Class B Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:  

/s/ Henry W. Centa

  Name:   Henry W. Centa   Title:   Senior Vice President



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent By:  

/s/ Patrick F. Dunphy

  Name:   Patrick F. Dunphy   Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION, individually as a Lender and as a Co-Syndication Agent By:  

/s/ Michael P. Dickman

  Name:   Michael P. Dickman   Title:   Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION, individually as a Lender and as a Co-Syndication Agent By:
 

/s/ Jeffrey A. White

  Name:   Jeffrey A. White   Title:   Vice President BANK OF AMERICA, N.A.,
individually as a Lender and as Documentation Agent By:  

/s/ Matthew Buzzelli

  Name:   Matthew Buzzelli   Title:   Vice President FIFTH THIRD BANK, as a
Lender By:  

/s/ Roy C. Lanctot

  Name:   Roy C. Lanctot   Title:   Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frank M. Eassa

  Name:   Frank M. Eassa   Title:   Assistant VP, Commercial Banking FIRSTMERIT
BANK, N.A., as a Lender By:  

/s/ Robert G. Morlan

  Name:   Robert G. Morlan   Title:   Senior Vice President THE NORTHERN TRUST
COMPANY, as a Lender By:  

/s/ Jeffrey Sullivan

  Name:   Jeffrey Sullivan   Title:   Vice President TRISTATE CAPITAL BANK, as a
Lender By:  

/s/ Tricia L. Balser

  Name:   Tricia L. Balser   Title:   Vice President



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

Name of Lender

   Revolving
Facility
Commitment
($)    Term  Loan
Commitment
($)    Total
Commitment
($)

JPMorgan Chase Bank, N.A.

   $ 23,625,000    $ 11,375,000    $ 35,000,000

RBS Citizens, National Association

   $ 18,900,000    $ 9,100,000    $ 28,000,000

U.S. Bank National Association

   $ 18,900,000    $ 9,100,000    $ 28,000,000

Wells Fargo Bank, National Association

   $ 18,900,000    $ 9,100,000    $ 28,000,000

Bank of America, N.A.

   $ 13,500,000    $ 6,500,000    $ 20,000,000

Fifth Third Bank

   $ 13,500,000    $ 6,500,000    $ 20,000,000

HSBC Bank USA, National Association

   $ 13,500,000    $ 6,500,000    $ 20,000,000

FirstMerit Bank, N.A.

   $ 4,725,000    $ 2,275,000    $ 7,000,000

The Northern Trust Company

   $ 4,725,000    $ 2,275,000    $ 7,000,000

TriState Capital Bank

   $ 4,725,000    $ 2,275,000    $ 7,000,000

TOTAL COMMITMENTS

   $ 135,000,000    $ 65,000,000    $ 200,000,000